     
 Exhibit 10.1
 
   
 Execution Version
             
 Published CUSIP Number: 09251QAC3
     
 Revolving Credit CUSIP Number: 09251QAD1

 

   

 
$2,500,000,000
 
FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
dated as of August 22, 2007,
 
by and among
 
BLACKROCK, INC.,
 
as Borrower,
 
the Lenders referred to herein,
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
Swingline Lender and Issuing Lender,
 
and
 
SUMITOMO MITSUI BANKING CORPORATION,
as Japanese Yen Lender
 
WACHOVIA CAPITAL MARKETS, LLC
 
and
 
CITIGROUP GLOBAL MARKETS INC.,
 
as Joint Lead Arrangers and Joint Book Managers,
 
CITIBANK, N.A.,
 
as Syndication Agent,
 
and
 
HSBC BANK USA, N.A., JPMORGAN CHASE BANK, N.A., and MORGAN STANLEY BANK,
as Documentation Agents
 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------


Table of Contents

 
Page 
ARTICLE I  DEFINITIONS
1
       
SECTION 1.1
Definitions
1
 
SECTION 1.2
Other Definitions and Provisions
22
 
SECTION 1.3
Accounting Terms
22
 
SECTION 1.4
Rounding
23
 
SECTION 1.5
References to Agreement and Laws
23
 
SECTION 1.6
Times of Day
23
 
SECTION 1.7
Letter of Credit Amounts
23
 
SECTION 1.8
Effectiveness of Euro Provisions
23
 
SECTION 1.9
Amount of Obligations.
23
   
ARTICLE II  REVOLVING CREDIT FACILITY
23
         
SECTION 2.1
Revolving Credit Loans
23
 
SECTION 2.2
Japanese Yen Loans.
24
 
SECTION 2.3
Swingline Loans
25
 
SECTION 2.4
Procedure for Advances of Revolving Credit Loans, Japanese Yen Loans and
Swingline Loans
27
 
SECTION 2.5
Repayment and Prepayment of Revolving Credit, Japanese Yen and Swingline Loans
28
 
SECTION 2.6
Permanent Reduction of the Commitment
31
 
SECTION 2.7
Optional Increase of the Aggregate Commitment
31
 
SECTION 2.8
Termination of Credit Facility
33
     
ARTICLE III  LETTER OF CREDIT FACILITY
33
       
SECTION 3.1
L/C Commitment
33
 
SECTION 3.2
Procedure for Issuance of Letters of Credit
33
 
SECTION 3.3
Commissions and Other Charges
34
 
SECTION 3.4
L/C Participations
35
 
SECTION 3.5
Reimbursement Obligation of the Borrower
35
 
SECTION 3.6
Exchange Indemnification and Increased Costs
36
 
SECTION 3.7
Obligations Absolute
36
 
SECTION 3.8
Effect of Letter of Credit Application
37
     
ARTICLE IV  GENERAL LOAN PROVISIONS
37
       
SECTION 4.1
Interest
37
 
SECTION 4.2
Notice and Manner of Conversion or Continuation of Revolving Credit Loans
39
 
SECTION 4.3
Fees
40
 
SECTION 4.4
Manner of Payment
40
 
SECTION 4.5
Evidence of Indebtedness
42
 
SECTION 4.6
Adjustments
42

 
 
i

--------------------------------------------------------------------------------



 

 
SECTION 4.7
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent
43
 
SECTION 4.8
Redenomination of Alternative Currency Loans
44
 
SECTION 4.9
Regulatory Limitation
45
 
SECTION 4.10
Changed Circumstances
45
 
SECTION 4.11
Indemnity
46
 
SECTION 4.12
Increased Costs
46
 
SECTION 4.13
Taxes
48
 
SECTION 4.14
Mitigation Obligations; Replacement of Lenders
51
 
SECTION 4.15
Rounding and Other Consequential Changes
51
     
ARTICLE V  CLOSING; CONDITIONS OF CLOSING AND BORROWING
52
       
SECTION 5.1
Closing
52
 
SECTION 5.2
Conditions to Closing and Initial Extensions of Credit
52
 
SECTION 5.3
Conditions to All Extensions of Credit
54
     
ARTICLE VI  REPRESENTATIONS AND WARRANTIES OF THE BORROWER
55
       
SECTION 6.1
Representations and Warranties
55
 
SECTION 6.2
Survival of Representations and Warranties, Etc
58
     
ARTICLE VII  FINANCIAL INFORMATION AND NOTICES
58
       
SECTION 7.1
Financial Statements
58
 
SECTION 7.2
Officer’s Compliance Certificate
59
 
SECTION 7.3
Other Reports
59
 
SECTION 7.4
Notice of Litigation and Other Matters
59
 
SECTION 7.5
Accuracy of Information
60
     
ARTICLE VIII  AFFIRMATIVE COVENANTS
60
       
SECTION 8.1
Preservation of Corporate Existence and Related Matters
60
 
SECTION 8.2
Maintenance of Property
60
 
SECTION 8.3
Insurance
60
 
SECTION 8.4
Accounting Methods and Financial Records
61
 
SECTION 8.5
Payment of Taxes
61
 
SECTION 8.6
Compliance With Laws and Approvals
61
 
SECTION 8.7
Visits and Inspections
61
 
SECTION 8.8
Use of Proceeds
61
   
ARTICLE IX FINANCIAL COVENANTS
61
       
SECTION 9.1
Leverage Ratio
61
     
ARTICLE X NEGATIVE COVENANTS
62
       
SECTION 10.1
Limitations on Liens
62
 
SECTION 10.2
Limitations on Mergers and Liquidation
63
 
SECTION 10.3
Sale of All or Substantially All Assets
63
 
SECTION 10.4
Nature of Business
63

 
ii

--------------------------------------------------------------------------------


 
ARTICLE XI DEFAULT AND REMEDIES
64
       
SECTION 11.1
Events of Default
64
 
SECTION 11.2
Remedies
66
 
SECTION 11.3
Rights and Remedies Cumulative; Non-Waiver; etc
66
 
SECTION 11.4
Judgment Currency
67
 
SECTION 11.5
Crediting of Payments and Proceeds
67
 
SECTION 11.6
Administrative Agent May File Proofs of Claim
68
     
ARTICLE XII THE ADMINISTRATIVE AGENT
68
       
SECTION 12.1
Appointment and Authority
68
 
SECTION 12.2
Rights as a Lender
69
 
SECTION 12.3
Exculpatory Provisions
69
 
SECTION 12.4
Reliance by the Administrative Agent
70
 
SECTION 12.5
Delegation of Duties
70
 
SECTION 12.6
Resignation of Administrative Agent
70
 
SECTION 12.7
Non-Reliance on Administrative Agent and Other Lenders
71
 
SECTION 12.8
No Other Duties, etc
72
 
SECTION 12.9
Resignation of Japanese Yen Lender
72
     
ARTICLE XIII MISCELLANEOUS
72
       
SECTION 13.1
Notices
72
 
SECTION 13.2
Amendments, Waivers and Consents
74
 
SECTION 13.3
Expenses; Indemnity
75
 
SECTION 13.4
Right of Setoff
77
 
SECTION 13.5
Governing Law
78
 
SECTION 13.6
Waiver of Jury Trial
79
 
SECTION 13.7
Reversal of Payments
79
 
SECTION 13.8
Injunctive Relief; Punitive Damages
79
 
SECTION 13.9
Accounting Matters
79
 
SECTION 13.10
Successors and Assigns; Participations
80
 
SECTION 13.11
Confidentiality
82
 
SECTION 13.12
Performance of Duties
83
 
SECTION 13.13
All Powers Coupled with Interest
83
 
SECTION 13.14
Survival of Indemnities
83
 
SECTION 13.15
Titles and Captions
83
 
SECTION 13.16
Severability of Provisions
83
 
SECTION 13.17
Counterparts
83
 
SECTION 13.18
Integration
84
 
SECTION 13.19
Term of Agreement
84
 
SECTION 13.20
Advice of Counsel, No Strict Construction
84
 
SECTION 13.21
USA Patriot Act
84
 
SECTION 13.22
Inconsistencies with Other Documents; Independent Effect of Covenants
84


 
iii

--------------------------------------------------------------------------------




 
EXHIBITS
 
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Japanese Yen Note
Exhibit A-3
-
Form of Swingline Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption



 
SCHEDULES
 
Schedule 1.1
-
Mandatory Cost Rate
Schedule 6.1(f)
-
ERISA Plans
Schedule 6.1(k)
-
Litigation
Schedule 10.1
-
Existing Liens





iv

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT, dated as of August 22, 2007, by and among BlackRock, Inc., a
Delaware corporation (the “Borrower”), the lenders who are or may become a party
to this Agreement (collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders.
 
STATEMENT OF PURPOSE
 
The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.1        Definitions.  The following terms when used in this Agreement
shall have the meanings assigned to them below:
 
“Act” has the meaning assigned thereto in Section 13.21.
 
“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 12.6.
 
“Administrative Agent’s Correspondent” means Wachovia Bank, National
Association, London Branch, or any other financial institution designated by the
Administrative Agent and reasonably satisfactory to the Borrower to act as its
correspondent hereunder with respect to the distribution and payment of
Alternative Currency Loans.


“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, any other Person (other than,
with respect to the Borrower, a Subsidiary or Excluded Subsidiary of the
Borrower) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries.  As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.  For the
avoidance of doubt neither of the Existing Shareholders shall be treated as an
Affiliate of the Borrower on the basis of its beneficial ownership of Capital
Stock of the Borrower so long as such Existing Shareholder is subject to a
stockholders agreement with the Borrower on substantially the same terms as the
stockholders agreement to which it is a party as of the date of this Agreement.
 

--------------------------------------------------------------------------------


 
“Agreement” means this Five-Year Revolving Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
 
“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be increased, reduced or otherwise modified at any
time pursuant to the terms hereof.  On the Closing Date, the Aggregate
Commitment shall be Two Billion Five Hundred Million Dollars
($2,500,000,000.00).
 
“Alternative Currency” means all Permitted Currencies other than the Dollar.


“Alternative Currency Amount” means with respect to each Revolving Credit Loan
made or continued (or to be made or continued) in an Alternative Currency, the
amount of such Alternative Currency which is equivalent to the principal amount
in Dollars of such Loan at the most favorable spot exchange rate for the
Borrower as determined by the Administrative Agent’s Correspondent to be
available to it at approximately 11:00 a.m. (time of the Administrative Agent’s
Correspondent) two (2) Business Days before such Loan is made or continued (or
to be made or continued).  When used with respect to any other sum expressed in
Dollars, “Alternative Currency Amount” shall mean the amount of such Alternative
Currency which is equivalent to the amount so expressed in Dollars at the most
favorable spot exchange rate for the Borrower as determined by the
Administrative Agent’s Correspondent to be available to it at the time of
determination.


“Alternative Currency Loan” means any Revolving Credit Loan denominated in an
Alternative Currency and “Alternative Currency Loans” means all such Alternative
Currency Loans collectively.


“Alternative Ratings Source” means either Moody’s or a comparable rating agency
in either case that publishes a rating of the Borrower’s counterparty risk or
similar rating and which is mutually acceptable to the Borrower and the
Administrative Agent.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Percentage” means, for purposes of calculating (a) the applicable
percentage for each of the Base Rate, the Japanese Base Rate, the LIBOR Market
Index Rate and the LIBOR Rate for purposes of Section 4.1(a) (provided, that
with respect to each LIBOR Rate Loan denominated in an Alternative Currency, the
Applicable Percentage shall include the Mandatory Cost Rate), (b) the commitment
fee for purposes of Section 4.3(a) and (c) the utilization fee for purposes of
Section 4.3(b), the corresponding rate set forth below for the applicable Debt
Rating, as follows:
 
2

--------------------------------------------------------------------------------


 


 

 
Debt
Applicable Percentage Per Annum
Level
Rating
LIBOR Rate/ LIBOR Market Index Rate
Base Rate/ Japanese Base Rate
Commitment Fee
Utilization Fee
I
> AA-
0.150%
0.000%
0.040%
0.025%
II
> A+
0.175%
0.000%
0.040%
0.025%
III
> A
0.200%
0.000%
0.050%
0.050%
IV
> A-
0.250%
0.000%
0.060%
0.050%
V
≤ BBB+
0.300%
0.000%
0.080%
0.050%



provided, that if S&P or any Alternative Ratings Source, as applicable, shall
not have in effect a Debt Rating (other than by reason of the circumstances
referred to in the last sentence of this definition), then such Debt Rating
shall be deemed to be Level V.  In the event that the Debt Ratings publicly
announced by S&P listed above and any corresponding Debt Rating of any
Alternative Ratings Source previously agreed to by the Borrower and the
Administrative Agent, if any, differ by (a) one Level, the Applicable Percentage
shall be that Level which corresponds to the Debt Rating which is the higher of
such announced Debt Ratings, and (b) two or more Levels, the Applicable
Percentage shall be that Level which corresponds to the Debt Rating which is one
rating immediately above the lowest of such announced Debt Ratings.  Any change
in the Applicable Percentage shall be effective (a) as to any increase in the
Debt Rating, as of the Business Day on which the increase in the applicable Debt
Rating is announced or is made publicly available, and (b) as to any decrease in
the applicable Debt Rating, as of the Business Day on which the decrease in the
applicable Debt Rating is announced or is made publicly available.  If the
rating systems of S&P or any other such Alternative Ratings Source shall change,
or if all of such rating agencies shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agencies and, pending the
effectiveness of any such amendment, the Applicable Percentage shall be
determined by reference to the Debt Rating most recently in effect prior to such
change or cessation.


 “Assignment and Assumption” means an assignment and assumption entered into by
a Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.
 
3

--------------------------------------------------------------------------------


 
“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).
 
“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
 
“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina, and New York, New York, are open for
the conduct of their commercial banking business and:


(a)           if such day relates to any interest rate settings as to any LIBOR
Rate Loan denominated in Dollars, any funding, disbursements, settlements and
payments in Dollars in respect of any LIBOR Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
LIBOR Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;


(b)           if such day relates to any interest rate settings as to any LIBOR
Rate Loan denominated in euro, any fundings, disbursements, settlements and
payments in euro in respect of any such LIBOR Rate Loan, or any other dealings
in euro to be carried out pursuant to this Agreement in respect of any such
LIBOR Rate Loan, means a TARGET Day;


(c)           if such day relates to any interest rate settings as to any LIBOR
Rate Loan denominated in a currency other than Dollars or euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency;


(d)           if such day relates to any interest rate settings as to any
Japanese Yen Loan, any fundings, disbursements, settlements and payments in
Japanese Yen in respect of any such Japanese Yen Loan, or any other dealings in
Japanese Yen to be carried out pursuant to this Agreement in respect of any such
Japanese Yen Loan, means any day on which banks are open for business in Tokyo,
Japan; and


(e)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or euro in respect of a LIBOR Rate
Loan, or any other dealings in any currency other than Dollars or euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.
 
4

--------------------------------------------------------------------------------




 
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) in the case of any other Person, any similar ownership interests
and (f) with respect to the foregoing items (a) through (e), any and all
warrants or options to purchase any of the foregoing.
 
“Change in Control” means (a) an event or series of events by which (i) any
Person or group of Persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended) other than the Existing
Shareholders shall obtain ownership or control in one or more series of
transactions involving the Capital Stock of the Borrower representing more than
fifty percent (50%) of Capital Stock of the Borrower ordinarily entitled to vote
in the election of members of the board of directors of the Borrower or (ii)
there shall have occurred under any indenture or other instrument evidencing any
Indebtedness in excess of $100,000,000 any “change in control” or a similar
triggering event under a provision (as set forth in the indenture, agreement or
other evidence of such Indebtedness) obligating the Borrower to repurchase,
redeem or repay all or any part of the Indebtedness or Capital Stock provided
for therein for cash or (b) during any period of 25 consecutive calendar months,
commencing on the date of this Agreement, the ceasing of those individuals (the
“Continuing Directors”) who (i) were directors of the Borrower on the first day
of each such period or (ii) subsequently became directors of the Borrower and
whose initial election or initial nomination for election subsequent to that
date was approved by a majority of the Continuing Directors then on the board of
directors of the Borrower, to constitute a majority of the board of Directors of
the Borrower.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.2 shall be satisfied or waived in
all respects in a manner acceptable to each of the Lenders in their sole
discretion.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
 
“Commitment” means (a) as to any Lender, the obligation of such Lender to make
Loans (including, without limitation, to participate in Japanese Yen Loans and
Swingline Loans) and to issue or participate in Letters of Credit for the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name on
the Register, as such amount may be reduced, increased or otherwise modified at
 
5

--------------------------------------------------------------------------------


 
any time or from time to time pursuant to the terms hereof and (b) as to all
Lenders, the aggregate commitment of all Lenders to make Loans (including,
without limitation, to participate in Japanese Yen Loans and Swingline Loans)
and to issue or participate in Letters of Credit for the account of the Borrower
hereunder, as such amount may be reduced, increased or otherwise modified at any
time or from time to time pursuant to the terms hereof.
 
“Commitment Percentage” means, as to any Lender at any time, the ratio of (a)
the amount of the Commitment of such Lender to (b) the Aggregate Commitment.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with, except as otherwise set forth herein,
applicable principles of consolidation under GAAP.
 
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries (other than Excluded Subsidiaries) in accordance with GAAP:  (a)
Consolidated Net Income for such period plus (b) the sum of the following to the
extent deducted in determining Consolidated Net Income for such period: (i)
income and franchise taxes, (ii) Consolidated Interest Expense, (iii)
amortization, depreciation and other non-cash charges (except to the extent that
such non-cash charges are reserved for cash charges to be taken in the future),
(iv) extraordinary, unusual or otherwise non-recurring charges and losses
(including from discontinued operations), (v) expenses under the Borrower’s and
its Subsidiaries’ retention and incentive plans or otherwise that are  actually,
directly or indirectly, funded by any of the Existing Shareholders, (vi)
compensation and professional fees incurred in connection with the SSR
Acquisition and (vii) professional fees incurred in such period relating to the
Merrill Lynch Investment Managers Transactions, less (c) extraordinary, unusual
or otherwise non-recurring gains (including from discontinued operations) ;
provided, that Consolidated EBITDA attributable to the Merrill Lynch Investment
Managers Transactions shall be deemed to be equal to $284,000,000 for the fiscal
quarter ended September 30, 2006.  For purposes of this Agreement, Consolidated
EBITDA shall be adjusted on a pro forma basis, in a manner reasonably acceptable
to the Borrower and the Administrative Agent, to include, as of the first day of
any applicable period, any acquisition closed during such period, including,
without limitation, adjustments reflecting any non-recurring costs and any
extraordinary expenses of any acquisition closed during such period calculated
on a basis consistent with GAAP and Regulation S-X of the Securities Exchange
Act of 1934, as amended, or as approved by the Administrative Agent.
 
“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Interest Rate Contracts) of the Borrower and its
Subsidiaries (other than Excluded Subsidiaries), all determined for such period
on a Consolidated basis, without duplication, in accordance with GAAP.
 
“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries (other than Excluded Subsidiaries) for such
period, including the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of such Person or is merged into or consolidated
with such Person or any of its Subsidiaries or that Person’s assets are acquired
by such
 
 
6

--------------------------------------------------------------------------------


 
Person or any of its Subsidiaries except to the extent included pursuant to
clauses (a) and (b) below, determined on a Consolidated basis in accordance with
GAAP; provided that there shall be excluded from Consolidated Net Income (a) the
net income (or loss) of any Person (other than a Subsidiary which shall be
subject to clause (b) below), in which the Borrower or any of its Subsidiaries
has a joint interest with a third party, except to the extent such net income is
actually paid in cash to the Borrower or any of its Subsidiaries by dividend or
other distribution during such period and (b) the net income (if positive) of
any Material Subsidiary that is a Domestic Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income is not during the
entirety of any such period of determination permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute
rule or governmental regulation applicable to such Subsidiary.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Funded Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.
 
“Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Borrower and its Subsidiaries (other than Excluded
Subsidiaries) on a Consolidated basis without duplication, the sum of the
following calculated, and only to the extent set forth on their consolidated
balance sheet as a liability, in accordance with GAAP:
 
(a)           all indebtedness for borrowed money including, but not limited to,
obligations evidenced by bonds, debentures, notes or other similar instruments
of any such Person;
 
(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements to the extent the
foregoing are characterized as indebtedness in accordance with GAAP), except
trade payables arising in the ordinary course of business;
 
(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(d)           all Consolidated Total Funded Indebtedness of any other Person
secured by a Lien on any asset owned or being purchased by the Borrower or any
of its Subsidiaries (including indebtedness arising under conditional sales or
other title retention agreements), whether or not such indebtedness shall have
been assumed by the Borrower or any of its Subsidiaries or is limited in
recourse;
 
(e)           all obligations of any such Person to redeem, repurchase, exchange
or defease, with cash, any Capital Stock of such Person;
 
(f)           all Guaranty Obligations of any such Person; and
 
(g)           amounts advanced or otherwise paid (without duplication) to the
Borrower or any of its Material Subsidiaries in connection with any Permitted
Securitization;
 
 
7

--------------------------------------------------------------------------------


 
less, the aggregate amount of “Consolidated Total Funded Indebtedness” described
in clauses (a) through (g) above of any Material Subsidiary that is a Domestic
Subsidiary whose net income is excluded from the calculation of “Consolidated
Net Income” of the Borrower and its Subsidiaries during any applicable period of
determination pursuant to clause (b) of the definition of “Consolidated Net
Income”;
 
less the Unrestricted Cash as reflected on the Consolidated balance sheet of the
Borrower (determined in accordance with GAAP) as of the last day of any
applicable period of determination.
 
For all purposes hereof, the Consolidated Total Funded Indebtedness of any
Person shall include the Consolidated Total Funded Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Consolidated Total Funded Indebtedness
is expressly made non-recourse to such Person or such Person’s sole material
asset is its interest in such partnership or joint venture.  For the avoidance
of doubt, Consolidated Total Funded Indebtedness shall not include any
obligations or liabilities arising under or in connection with any annuities,
insurance policies, insurance contracts or any other similar agreements.
 
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the Japanese Yen Facility and the L/C Facility.
 
“Debt Rating” means, as of any date of determination, either the Borrower’s
counterparty credit rating as determined by S&P or any comparable rating as
determined by any Alternative Ratings Source.
 
“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition required by Section
11.1, would constitute an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations, participations in
Japanese Yen Loans or participations in Swingline Loans required to be funded by
it hereunder within one (1) Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, unless such amount is the subject of a
good faith dispute, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
 
“Dollar Amount” means (a) with respect to each Revolving Credit Loan made or
continued (or to be made or continued), or Letter of Credit issued or extended
(or to be issued or extended), in Dollars, the principal or face amount, as
applicable, thereof, (b) with respect to each Revolving Credit Loan made or
continued (or to be made or continued) or Letter of Credit issued or extended
(or to be issued or extended) in an Alternative Currency, the amount of Dollars
which is equivalent to the principal amount of such Revolving Credit Loan, or
face amount of such Letter of Credit, as applicable, at the most favorable spot
exchange rate for the Borrower as determined by the Administrative Agent at
approximately 11:00 a.m. (the time of the Administrative Agent's Correspondent)
two (2) Business
 
 
8

--------------------------------------------------------------------------------


 
Days before such Loan is made or continued (or to be made or continued) or
Letter of Credit is issued or extended (or to be issued or extended) and (c)
with respect to each Japanese Yen Loan made or continued (or to be made or
continued), the amount of Dollars which is equivalent to the principal amount of
such Japanese Yen Loan at the most favorable spot exchange rate for the Borrower
as determined by the Japanese Yen Lender at approximately 11:00 a.m. (Tokyo
time) one (1) Business Day before such Japanese Yen Loan is made or continued
(or to be made or continued).  When used with respect to any other sum expressed
in an Alternative Currency, “Dollar Amount” shall mean the amount of Dollars
which is equivalent to the amount so expressed in such Alternative Currency at
the most favorable spot exchange rate for the Borrower as determined by the
Administrative Agent or Japanese Yen Lender, as applicable, to be available to
it at the relevant time.


“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender and (c) any
other Person (other than a natural person) approved by (i) the Administrative
Agent, the Swingline Lender and the Issuing Lender, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is established or maintained by the Borrower or
any Subsidiary or (b) with respect to any such plan that is subject to Section
412 of the Code or Title IV of ERISA, has at any time within the preceding six
(6) years been established or maintained by the Borrower, any Subsidiary or any
current or former ERISA Affiliate.
 
“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.


“EMU Legislation” means legislative measures of the Council of European Union
for the introduction of, change over to or operation of the euro.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
 
 
9

--------------------------------------------------------------------------------


 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
 
“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
 
“euro” means the single currency to which the Participating Member States of the
European Union have converted.


 “Eurodollar Reserve Percentage” means, for any day, with respect to any LIBOR
Rate Loan denominated in Dollars, the percentage (expressed as a decimal and
rounded upwards, if necessary, to the next higher 1/100th of 1%) which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition required by Section 11.1, has been satisfied.
 
“Excluded Subsidiary” shall mean (i) any investment fund or other investment
vehicle which the Borrower or any of its Affiliates participates in as an
investor (including for warehousing, seeding or other purposes), or acts for as
a managing member, adviser, manager, co-manager or any comparable position, or
any entity intended to be or becoming any of the foregoing (any such entity, an
“Investment Fund”), (ii) any entity in which the Borrower or any of its
Affiliates invests excess cash and which is not intended to be or become an
operating subsidiary (any such entity, an “Investment Entity”), (iii) any
Subsidiary of such Investment Fund or Investment Entity and (iv) any entity
whose primary purpose is to acquire investments of any nature whatsoever pending
their transfer to an Investment Fund.  For the avoidance of doubt, each Excluded
Subsidiary shall not be subject to any of the covenants contained in Article X
hereof.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income or net profits (however denominated), and franchise taxes
 
 
10

--------------------------------------------------------------------------------


 
imposed on it (in lieu of income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrower is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 4.14(b)),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 4.13(e) other than
due to a change in law as provided in Section 4.13(e).
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 19, 2006, by and among the Borrower, the lenders party thereto and
Wachovia Bank, National Association as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time.
 
“Existing Shareholders” means The PNC Financial Services Group, Inc., Merrill
Lynch & Co., Inc. and their respective Affiliates.
 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Commitment Percentage
of the L/C Obligations then outstanding, (iii) such Lender’s Commitment
Percentage of the Japanese Yen Loans then outstanding and (iv) such Lender’s
Commitment Percentage of the Swingline Loans then outstanding, or (b) the making
of  or participation in any Loan or participation in any Letter of Credit by
such Lender, as the context requires.
 
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.
 
“Fee Letter” means the separate fee letter agreement executed by the Borrower
and the Administrative Agent and/or certain of its affiliates dated August 2,
2007.
 
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
11

--------------------------------------------------------------------------------


 
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, as in effect from time to time.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise of any
such Person entered into for the purpose of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided, that the term
Guaranty Obligation shall not include endorsements for collection or deposit in
the ordinary course of business.
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
 
 
12

--------------------------------------------------------------------------------


 
“Indebtedness” means, with respect to the Borrower and its Subsidiaries at any
date and without duplication, the sum of the following calculated in accordance
with GAAP:
 
(a)           all liabilities, obligations and indebtedness for borrowed money
including obligations evidenced by bonds, debentures, notes or other similar
instruments of any such Person;
 
(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements to the extent the
foregoing are characterized as indebtedness in accordance with GAAP), except
trade payables arising in the ordinary course of business;
 
(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(d)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by the Borrower or any of its Subsidiaries
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by the
Borrower or any of its Subsidiaries or is limited in recourse;
 
(e)           all Guaranty Obligations of any such Person;
 
(f)           all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit including, without limitation,
any Reimbursement Obligation, and banker’s acceptances issued for the account of
any such Person, other than such letters of credit, acceptances or similar
extensions of credit that (i) do not support obligations for borrowed money and
(ii) are not drawn upon (or, if drawn upon, are reimbursed within five (5)
Business Days following payment thereof);
 
(g)           all obligations of any such Person to redeem, repurchase, exchange
or defease, with cash, any Capital Stock of such Person; and
 
(h)           all Net Hedging Obligations.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person or such Person’s sole material asset is its
interest in such partnership or joint venture.  For the avoidance of doubt,
Indebtedness shall not include any obligations or liabilities arising under or
in connection with any annuities, insurance policies, insurance contracts or any
other similar agreements.
 
“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned thereto in Section 13.3(b).
 
“Interest Period” has the meaning assigned thereto in Section 4.1(b).
 
13

--------------------------------------------------------------------------------


 
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
 
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means Wachovia, in its capacity as issuer of any Letter of
Credit, or any successor thereto.
 
“Japanese Base Rate” means, for any day, a rate per annum equal to the Japanese
Prime Rate for such day.  Each change in the Japanese Base Rate shall become
effective automatically as of the opening of business on the date of such change
in the Japanese Base Rate, without prior written notice to the Borrower or the
Lenders.
 
“Japanese Base Rate Loan” means any Japanese Yen Loan which bears interest at a
rate determined by reference to the Japanese Base Rate.
 
“Japanese Prime Rate” means for any day a fluctuating rate per annum equal to
the rate of interest in effect for such day as publicly announced by the
Japanese Yen Lender from time to time as its “short prime rate” in Japan (it
being understood that the same shall not necessarily be the best rate offered by
the Japanese Yen Lender to customers).
 
“Japanese Yen” means, at any time of determination, the then official currency
of Japan.


“Japanese Yen Amount” means, with respect to each Japanese Yen Loan made or
continued (or to be made or continued) in Japanese Yen, the amount of such
Japanese Yen which is equivalent to the principal amount in Dollars of such
Japanese Yen Loan at the most favorable spot exchange rate for the Borrower as
determined by the Japanese Yen Lender to be available to it at approximately
11:00 a.m. (Tokyo time) two (2) Business Days before such Loan is made or
continued (or to be made or continued).  When used with respect to any other sum
expressed in Dollars, “Japanese Yen Amount” shall mean the amount of such
Japanese Yen which is equivalent to the amount so expressed in Dollars at the
most favorable spot exchange rate for the Borrower as determined by the Japanese
Yen Lender to be available to it at the relevant time.
 
“Japanese Yen Commitment” means the lesser of (a) Fifty Million Dollars
($50,000,000) and (b) the Aggregate Commitment.
 
“Japanese Yen Facility” means the Japanese Yen facility established pursuant to
Section 2.2.
 
“Japanese Yen Lender” means Sumitomo Mitsui Banking Corporation, in its capacity
as Japanese Yen Lender hereunder, or successor thereto in accordance with
Section 12.9.
 
14

--------------------------------------------------------------------------------


 
“Japanese Yen Loan” means any revolving credit loan made by the Japanese Yen
Lender to the Borrower pursuant to Section 2.2 and “Japanese Yen Loans” means
all such Japanese Yen Loans, collectively, as the context requires.
 
“Japanese Yen Note” means a promissory note made by the Borrower in favor of the
Japanese Yen Lender evidencing the Japanese Yen Loans made by the Japanese Yen
Lender, substantially in the form of Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor and any
replacements, restatements, renewals or extension thereof, in whole or in part.
 
“L/C Commitment” means the lesser of (a) $250,000,000 and (b) the Aggregate
Commitment.
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.
 
“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Japanese Yen Lender, the Issuing Lender and the
Swingline Lender unless the context otherwise requires) set forth on the
signature pages hereto and each Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 13.10.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
 
“Letters of Credit” has the meaning assigned thereto in Section 3.1.
 
“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars or the applicable Alternative Currency in minimum
amounts of at least $5,000,000 or the applicable Alternative Currency Amount for
a period equal to the applicable Interest Period which appears on the Reuters
Page LIBOR01, or its successor page, at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of the applicable Interest Period
(rounded to the nearest 1/100th of 1%).  If, for any reason, such rate does not
appear on Reuters Page LIBOR01, or its successor page, then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
or the applicable Alternative Currency Amount would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period.  Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.
 
15

--------------------------------------------------------------------------------


 
“LIBOR Market Index Rate” means for any day, the rate for one (1) month U.S.
Dollar deposits as reported on Reuters Page LIBOR01, or its successor page, as
of 11:00 a.m., London time, on such day, or if such day is not a Business Day,
then the immediately preceding Business Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source or
interbank quotation).
 
“LIBOR Rate” means:
 
(a) with respect to any LIBOR Rate Loan denominated in Dollars, a rate per annum
(rounded to the nearest 1/100th of 1%) determined by the Administrative Agent
pursuant to the following formula:
 

 
LIBOR Rate =
LIBOR
     
1.00-Eurodollar Reserve Percentage
 

 
and
 
 
(b) with respect to any LIBOR Rate Loan denominated in an Alternative Currency,
a rate per annum (rounded to the nearest 1/100th of 1%) equal to LIBOR:
 
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance in the nature of
security of any kind in respect of such asset.  For the purposes of this
Agreement, a Person shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset.
 
“Loan Documents” means, collectively, this Agreement, each Note and, subject to
Section 13.22, the Letter of Credit Applications, all as may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Loans” means the collective reference to the Revolving Credit Loans, the
Japanese Yen Loans and the Swingline Loans and “Loan” means any of such Loans.
 
“Mandatory Cost Rate” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.1 hereto.
 
“Material Adverse Effect”  means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole or (b) the ability of the Borrower to perform its obligations under the
Loan Documents.
 
 
16

--------------------------------------------------------------------------------


 
“Material Subsidiary” means any Subsidiary of the Borrower that, as of any date
of determination, either (a) accounts for ten percent (10%) or more of the
revenue of the Borrower on a Consolidated basis or (b) owns assets with a fair
market value in excess of ten percent (10%) of the total assets of the Borrower
on a Consolidated basis, in each case as determined by reference to the
Borrower’s most recently completed annual audited financial statements and on a
consistent basis with GAAP and Regulation S-X of the Securities Exchange Act of
1934, as amended.
 
“Maturity Date” means the earliest to occur of (a) August 22, 2012, (b) the date
of termination by the Borrower pursuant to Section 2.6, or (c) the date of
termination pursuant to Section 11.2(a).
 
“Merrill Lynch Investment Managers Transactions” means (i) the transactions
contemplated by the Merrill Lynch Merger Agreement and (ii) the related
restructuring of the capitalization and alignment of the direct and indirect
Subsidiaries of the Borrower.
 
“Merrill Lynch Merger Agreement” means the Transaction Agreement and Plan of
Merger, dated as of February 15, 2006, by and among BlackRock, Inc. (formerly
known as New Boise, Inc.), BlackRock Merger Sub., Inc. (formerly known as Boise
Merger Sub, Inc), BlackRock Holdco 2, Inc. (formerly known as BlackRock,
Inc.) and Merrill Lynch & Co., Inc.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.
 
“Net Hedging Obligations” means, as of any date, in respect of any Hedging
Agreement, the Termination Value of any such Hedging Agreement on such date.
 
“Notes” means the collective reference to the Revolving Credit Notes, the
Japanese Yen Note and the Swingline Note.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.4(e).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.4(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
4.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.5(c).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrower to the Lenders or the
Administrative Agent, in each case under any Loan Document, with respect to any
Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.
 
17

--------------------------------------------------------------------------------


 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, the head of business finance or the treasurer of the Borrower
substantially in the form of Exhibit F.
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Participant” has the meaning assigned thereto in Section 13.10(d).
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of Borrower or any of its current or former ERISA
Affiliates.
 
“Permitted Currency” means (a) Dollars, (b) Japanese Yen, (c) Pounds Sterling,
(d) euros, and (e) any other currency agreed upon by the Borrower, the
Administrative Agent and all of the Lenders.
 
“Permitted Liens” means the Liens permitted pursuant to Section 10.1.
 
“Permitted Securitization” shall mean any sales or other transfers from time to
time by the Borrower or its Material Subsidiaries of all or any portion of its
receivables in one or more securitization transactions.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
“Pounds Sterling” means, at any time of determination, the then official
currency of the United Kingdom of Great Britain and Northern Ireland.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate.  Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs.  The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
 
 
18

--------------------------------------------------------------------------------


 
“Register” has the meaning assigned thereto in Section 13.10(c).
 
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
“Required Lenders” means, at any date, any combination of Lenders who hold in
aggregate more than fifty percent (50%) of the Aggregate Commitment or, if the
Credit Facility has been terminated pursuant to Section 11.2, any combination of
Lenders holding more than fifty percent (50%) of the aggregate Extensions of
Credit (with the aggregate amount of each Lender’s risk participation in
Japanese Yen Loans, Swingline Loans and L/C Obligations being deemed to be
“held” by such Lender for the purposes of this definition); provided that the
Commitment of, and the portion of the Extensions of Credit, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, head of business finance or
treasurer of the Borrower or any other officer of the Borrower proposed by the
Borrower and reasonably acceptable to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
 
“Revolving Credit Lender” means any Lender with a Commitment to make Revolving
Credit Loans hereunder.
 
“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
 
19

--------------------------------------------------------------------------------


 
“Sanctioned Entity” means (i) a country or a government of a country, (ii) an
agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, or (iv) a person or entity
resident in or determined to be resident in a country that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at
http://www.ustreas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at or through
http://www.ustreas.gov/offices/enforcement/ofac/.html, or as otherwise published
from time to time.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“SSR Acquisition” means the transactions contemplated by the Stock Purchase
Agreement, dated as of August 25, 2004, among MetLife, Inc., Metropolitan Life
Insurance Company, SSRM Holdings, Inc., BlackRock, Inc. and BlackRock Financial
Management, Inc.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled, directly or indirectly, by such Person
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency); provided, however, that a Subsidiary shall not include any
Excluded Subsidiary.  Unless otherwise qualified, references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the Borrower.
 
“Swingline Commitment” means the lesser of (a) $250,000,000 and (b) the
Aggregate Commitment.
 
“Swingline Facility” means the swingline facility established pursuant to
Section 2.3.
 
“Swingline Lender” means Wachovia in its capacity as swingline lender hereunder
or any successor thereto.
 
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.3, and “Swingline Loans” means all such swingline
loans collectively as the context requires.
 
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
 
 
20

--------------------------------------------------------------------------------


 
“Swingline Termination Date” means the first to occur of (a) the resignation of
Wachovia as Administrative Agent in accordance with Section 12.6 (solely to the
extent any successor Administrative Agent does not agree to assume the duties
and responsibilities of the Swingline Lender herein) and (b) the Maturity Date.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“TARGET” shall mean Trans-European Automated Real-time Gross Settlement Express
Transfer payment system (or, if such system ceases to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement and approved by the Borrower (such approval not to be unreasonably
withheld or delayed)).


“TARGET Day” means any day on which TARGET is open for the settlement of
payments in euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or Section
302 of ERISA, or (g) the partial or complete withdrawal of Borrower or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (h) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i)
any event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.
 
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).
 
 
21

--------------------------------------------------------------------------------


 
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act of 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.
 
“United States” means the United States of America.
 
“Unrestricted Cash” means all cash of the Borrower and its Subsidiaries that are
Domestic Subsidiaries (i) that is not subject to a Lien (other than banker’s or
similar liens) or (ii) the use of such cash by the Borrower or any such
Subsidiary is not restricted by Applicable Law.
 
“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
 
SECTION 1.2       Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:  (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be construed to include such Person’s permitted successors and assigns, (g) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, and (l) section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
SECTION 1.3      Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
 
22

--------------------------------------------------------------------------------


 
SECTION 1.4      Rounding.  Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
SECTION 1.5      References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
 
SECTION 1.6      Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
SECTION 1.7      Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum stated amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.
 
SECTION 1.8      Effectiveness of Euro Provisions.  With respect to any state
(or the currency of such state) that is not a Participating Member State on the
date of this Agreement, the provisions of Sections 4.1(f), 4.8(b), 4.8(c),
4.8(d) and 4.15 shall become effective in relation to such state (and the
currency of such state) at and from the date on which such state becomes a
Participating Member State.
 
SECTION 1.9      Amount of Obligations.  Unless otherwise specified, for
purposes of this Agreement, any determination of the amount of any outstanding
Revolving Credit Loans, Japanese Yen Loans, Swingline Loans, L/C Obligations or
other Obligations shall be based upon the Dollar Amount of such outstanding
Obligations.
 
ARTICLE II
 
REVOLVING CREDIT FACILITY
 
SECTION 2.1       Revolving Credit Loans.  Subject to the terms and conditions
of this Agreement, each Revolving Credit Lender severally agrees to make
Revolving Credit Loans in a Permitted Currency to the Borrower from time to time
from the Closing Date through, but not including, the Maturity Date as requested
by the Borrower in accordance with the terms of Section 2.4; provided, that, (a)
the aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested and the use thereof) shall not exceed an
amount equal to the Aggregate Commitment less the sum of all outstanding
Japanese
 
 
23

--------------------------------------------------------------------------------


 
Yen Loans, Swingline Loans and L/C Obligations and (b) the principal amount of
outstanding Revolving Credit Loans from any Revolving Credit Lender to the
Borrower shall not at any time exceed such Revolving Credit Lender’s Commitment
less such Revolving Credit Lender’s Commitment Percentage of all outstanding
Japanese Yen Loans, Swingline Loans and L/C Obligations.  Each Revolving Credit
Loan by a Revolving Credit Lender shall be in a principal amount equal to such
Revolving Credit Lender’s Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion.  Revolving Credit
Loans to be made in an Alternative Currency shall be funded in an amount equal
to the Alternative Currency Amount of such Revolving Credit Loan.  Subject to
the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Maturity Date.
 
SECTION 2.2       Japanese Yen Loans.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement, the Japanese Yen Lender agrees to make Japanese Yen Loans to the
Borrower at the direction of the Administrative Agent, from time to time from
the Closing Date through, but not including, the Maturity Date as requested by
the Borrower, in accordance with the terms of Section 2.4; provided that the
aggregate principal amount of all outstanding Japanese Yen Loans (after giving
effect to any amount requested) shall not exceed the lesser of (i) the Aggregate
Commitment less the sum of all outstanding Revolving Credit Loans, Swingline
Loans and L/C Obligations and (ii) the Japanese Yen Commitment.  Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Japanese Yen Loans hereunder until the Maturity Date.


(b)         Refunding of Japanese Yen Loans.


(i)           Upon the occurrence and during the continuance of an Event of
Default, each Japanese Yen Loan may, at the discretion of the Japanese Yen
Lender, be converted immediately to a Base Rate Loan funded in Dollars by the
Revolving Credit Lenders in an amount equal to the Dollar Amount of such
Japanese Yen Loan; provided that the Borrower shall pay to the Japanese Yen
Lender any and all reasonable out-of pocket costs, fees and other expenses
incurred by the Japanese Yen Lender in effecting such conversion.  Such Base
Rate Loan shall thereafter be reflected as a Revolving Credit Loan of the
Revolving Credit Lenders to the Borrower on the books and records of the
Administrative Agent.  Each Revolving Credit Lender shall fund its respective
Commitment Percentage of such Revolving Credit Loan as required to repay
Japanese Yen Loans outstanding to the Japanese Yen Lender upon such demand by
the Japanese Yen Lender in no event later than 1:00 p.m. (Charlotte time) on the
next succeeding Business Day after such demand is made.  No Revolving Credit
Lender’s obligation to fund its respective Commitment Percentage of any
Revolving Credit Loan required to repay such Japanese Yen Loan shall be affected
by any other Revolving Credit Lender’s failure to fund its Commitment Percentage
of such Revolving Credit Loan, nor shall any Revolving Credit Lender’s
Commitment Percentage be increased as a result of any such failure of any other
Revolving Credit Lender to fund its Commitment Percentage of such Revolving
Credit Loan.
 
 
24

--------------------------------------------------------------------------------




(ii)           The Borrower shall pay to the Japanese Yen Lender on demand the
amount of such Japanese Yen Loans to the extent that the Revolving Credit
Lenders fail to refund in full the outstanding Japanese Yen Loans requested or
required to be refunded.  In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Japanese Yen Lender or any Affiliate thereof (up to the amount available
therein) upon one (1) Business Day’s notice to the Borrower in order to
immediately pay the Japanese Yen Lender the amount of such Japanese Yen Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Japanese Yen Loans requested or required to be
refunded.  If any portion of any such amount paid to the Japanese Yen Lender
shall be recovered by or on behalf of the Borrower from the Japanese Yen Lender
in bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Commitment Percentages (unless the amounts so recovered by or on
behalf of the Borrower pertain to a Japanese Yen Loan extended after the
occurrence and during the continuance of an Event of Default of which the
Japanese Yen Lender has received notice and which such Event of Default has not
been waived in accordance with Section 13.2).


(iii)           Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Japanese Yen Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V.  Further, each Revolving Credit Lender
acknowledges and agrees that if prior to the refunding of any outstanding
Japanese Yen Loans pursuant to this Section, one of the events described in
Sections 11.1(i) and (j) shall have occurred, each Revolving Credit Lender will,
on the date the applicable Revolving Credit Loan would have been made to refund
such Japanese Yen Loans, purchase an undivided participating interest in such
Japanese Yen Loans in an amount equal to its Commitment Percentage of the
aggregate amount of such Japanese Yen Loans.  Each Revolving Credit Lender will
immediately transfer to the Administrative Agent, for the account of the
Japanese Yen Lender, in immediately available funds in Japanese Yen, the amount
of its participation and upon receipt thereof the Japanese Yen Lender will
deliver to such Revolving Credit Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such
amount.  Whenever, at any time after the Japanese Yen Lender has received from
any Revolving Credit Lender such Revolving Credit Lender’s participating
interest in the refunded Japanese Yen Loans, the Japanese Yen Lender receives
any payment on account thereof, the Japanese Yen Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded).
 
SECTION 2.3       Swingline Loans.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement, the Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time from the Closing Date through, but not including, the
Swingline Termination Date; provided, that (i) all Swingline Loans shall be
denominated in Dollars and (ii) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested and the
use thereof), shall not exceed the lesser of (A) the Aggregate Commitment less
the sum of all outstanding Revolving Credit Loans, Japanese Yen Loans and the
L/C Obligations and (B) the Swingline Commitment.
 
 
25

--------------------------------------------------------------------------------


 
(b)           Refunding.
 
(i)           Swingline Loans shall be refunded by the Revolving Credit Lenders
on demand by the Swingline Lender.  Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Commitment
Percentages and shall upon such refunding be immediately treated as Revolving
Credit Loans hereunder and promptly thereafter be reflected as Revolving Credit
Loans of the Revolving Credit Lenders on the Register.  Each Revolving Credit
Lender shall fund its respective Commitment Percentage of Revolving Credit Loans
as required to repay Swingline Loans outstanding to the Swingline Lender upon
demand by the Swingline Lender but in no event later than 1:00 p.m. on the next
succeeding Business Day after such demand is made.  All such Revolving Credit
Loans shall be made as Base Rate Loans. No Revolving Credit Lender’s obligation
to fund its respective Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Commitment Percentage be increased as a result of any such failure of any other
Revolving Credit Lender to fund its Commitment Percentage of a Swingline Loan.
 
(ii)           The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded.  In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) upon one
(1) Business Day’s notice to Borrower in order to immediately pay the Swingline
Lender the amount of such Swingline Loans to the extent amounts received from
the Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded.  If any portion of any
such amount paid to the Swingline Lender shall be recovered by or on behalf of
the Borrower from the Swingline Lender in bankruptcy or otherwise, the loss of
the amount so recovered shall be ratably shared among all the Revolving Credit
Lenders in accordance with their respective Commitment Percentages (unless the
amounts so recovered by or on behalf of the Borrower pertain to a Swingline Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Administrative Agent has received notice in the manner required
pursuant to Section 12.3 and which such Event of Default has not been waived in
accordance with Section 13.2).
 
(iii)           Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V.  Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 11.1(j)
or (k) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Commitment Percentage of the aggregate amount of such Swingline
Loan.  Each Revolving Credit Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the
 
 
26

--------------------------------------------------------------------------------


 
amount of its participation and upon receipt thereof the Swingline Lender will
deliver to such Revolving Credit Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such
amount.  Whenever, at any time after the Swingline Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participating interest in
a Swingline Loan, the Swingline Lender receives any payment on account thereof,
the Swingline Lender will distribute to such Revolving Credit Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded).
 
 
SECTION 2.4
Procedure for Advances of Revolving Credit Loans, Japanese Yen Loans and
Swingline Loans.

 
(a)              Requests for Borrowing.  The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) or telephonic notice (followed by prompt
delivery of such Notice of Borrowing) not later than 11:00 a.m. Charlotte time
in the case of a Base Rate Loan, Swingline Loan or LIBOR Rate Loan denominated
in Dollars, 5:00 p.m. London time in the case of a LIBOR Rate Loan denominated
in an Alternative Currency or 1:00 p.m. Charlotte time in the case of a Japanese
Yen Loan, as applicable (i) on the same Business Day as each Base Rate Loan and
each Swingline Loan, (ii) on or prior to the second Business Day before each
Japanese Base Rate Loan, (iii) on or prior to the third (3rd) Business Day
before each LIBOR Rate Loan denominated in Dollars and (iv) on or prior to the
fourth (4th) Business Day before each LIBOR Rate Loan denominated in an
Alternative Currency, of its intention to borrow, specifying (A) the date of
such borrowing, which shall be a Business Day, (B) whether such Loan is to be a
Revolving Credit Loan, a Swingline Loan or a Japanese Yen Loan, (C) the
applicable Permitted Currency, (D) if such Loan is denominated in Dollars,
whether such Loan shall be a LIBOR Rate Loan or a Base Rate Loan, (E) the amount
of such borrowing, which shall be in an amount equal to the amount of the
Aggregate Commitment, the Swingline Commitment or the Yen Loan Commitment, as
applicable, then available to the Borrower, or if less, (1) with respect to Base
Rate Loans in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, (2) with respect to LIBOR Rate Loans denominated
in Dollars in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, (3) with respect to LIBOR Rate Loans denominated
in a Permitted Currency (other than Dollars) in an aggregate principal
Alternative Currency Amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, (4) with respect to Japanese Yen Loans in an aggregate principal
Japanese Yen Amount of $500,000 or a whole multiple of $100,000 in excess
thereof and (5) with respect to Swingline Loans in an aggregate principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof and (F) in the
case of a LIBOR Rate Loan, the duration of the Interest Period applicable
thereto.  A Notice of Borrowing received after the time set forth above shall be
deemed received on the next Business Day.  The Administrative Agent shall
promptly notify the applicable Lenders of each Notice of Borrowing, including,
in the instance of a Japanese Yen Loan, instructions for the advancement of such
loans.
 
(b)           Disbursement of Revolving Credit Loans Denominated in Dollars and
Swingline Loans.  Not later than 1:00 p.m. (Charlotte time) on the proposed
borrowing date for any Revolving Credit Loan denominated in Dollars and any
Swingline Loan, (i) each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the Borrower, at the Administrative
Agent’s Office in funds in Dollars immediately available to the Administrative
Agent, such Revolving Credit Lender’s Commitment Percentage of the Revolving
Credit Loans to be made on such borrowing date and (ii) the Swingline Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the Administrative Agent’s Office in funds in Dollars immediately
available to the Administrative Agent, the Swingline Loans to be made on such
borrowing date.
 
27

--------------------------------------------------------------------------------


 
(c)           Disbursement of Revolving Credit Loans Denominated in an
Alternative Currency.  Not later than 1:00 p.m. (the time of the Administrative
Agent’s Correspondent) on or before the proposed borrowing date for any
Revolving Credit Loan denominated in an Alternative Currency, each Revolving
Credit Lender will make available to the Administrative Agent, for the account
of the Borrower, at the office of the Administrative Agent’s Correspondent in
the requested Alternative Currency in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Commitment Percentage of
the Alternative Currency Amount of the Revolving Credit Loan to be made on such
borrowing date.
 
(d)           Disbursement of Japanese Yen Loans.  Not later than 1:00 p.m.
(Tokyo time) on the proposed borrowing date for any Japanese Yen Loan, the
Japanese Yen Lender will make funds immediately available to the Borrower, on
the direction of the Administrative Agent.  Each such Japanese Yen Loan will be
made on the borrowing date at a rate determined by the Japanese Yen Lender in
accordance with the definition of the Japanese Base Rate.  The instructions
regarding the Japanese Yen Loans may be modified from time to time with the
agreement of the Administrative Agent, the Borrower and the Japanese Yen Lender,
with notice thereof to the Lenders.
 
(e)           Account Designation.  The Borrower hereby irrevocably authorizes
the Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form of Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time.  Subject to Section 4.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Commitment
Percentage of such Revolving Credit Loan.  Revolving Credit Loans to be made for
the purpose of  (A) refunding Japanese Yen Loans shall be made by the Revolving
Credit Lenders as provided in Section 2.2(b) and (B) refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.3(b).
 
 
SECTION 2.5
Repayment and Prepayment of Revolving Credit, Japanese Yen and Swingline Loans.

 
(a)           Repayment on Maturity Date.  The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full in
the currency in which each Revolving Credit Loan was initially funded on the
Maturity Date, (ii) all Japanese Yen Loans in Japanese Yen in accordance with
Section 2.2(b) (but, in any event, on the Maturity Date) and (iii) all Swingline
Loans in Dollars in accordance with Section 2.3(b) (but, in any event, on the
Maturity Date), together, in each case, with all accrued but unpaid interest
thereon.
 
28

--------------------------------------------------------------------------------


 
(b)           Mandatory Prepayments.
 
(i)           Aggregate Commitment.  If at any time after giving effect to any
repayment of any Loan or cash collateralization of any undrawn or unexpired
Letter of Credit (as determined by the Administrative Agent under Section
2.5(b)(iv)), (A) solely because of currency fluctuation,  the outstanding
principal amount of all Revolving Credit Loans exceeds one hundred and five
percent (105%) of the Aggregate Commitment less the sum of all outstanding
Japanese Yen Loans, Swingline Loans and L/C Obligations or (B) for any other
reason, the outstanding principal amount of all Revolving Credit Loans exceeds
the Aggregate Commitment less the sum of all outstanding Japanese Yen Loans,
Swingline Loans and L/C Obligations, then, in each such case, the Borrower shall
within four (4) Business Days of receipt of a notice of such excess from the
Administrative Agent (I) first, if (and to the extent) necessary to eliminate
such excess, repay outstanding Swingline Loans (and/or reduce any pending
request for such Loans on such day by the Dollar Amount of such excess), (II)
second, if (and to the extent) necessary to eliminate such excess, repay
outstanding Revolving Credit Loans which are Base Rate Loans by the Dollar
Amount of such excess (and/or reduce any pending request for such Loans on such
day by the Dollar Amount of such excess), (III) third, if (and to the extent)
necessary to eliminate such excess, repay Japanese Yen Loans (and/or reduce any
pending requests for such Loans on such day by the Dollar Amount of such
excess), (IV) fourth, if (and to the extent) necessary to eliminate such excess,
repay LIBOR Rate Loans (and/or reduce any pending requests for a borrowing or
continuation or conversion of such Loans submitted in respect of such Loans on
such day be the Dollar Amount of such excess), and (V) fifth, with respect to
any Letters of Credit then outstanding, make a payment of cash collateral into a
cash collateral account opened by the Administrative Agent for the benefit of
the Lenders in an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit (such cash collateral to be applied in
accordance with Section 11.2(b)); provided that so long as no Default or Event
of Default has occurred and is continuing, the Lenders shall release any such
cash collateral held to the extent it exceeds 105% of any excess from time to
time under this Section 2.5(b).


(ii)           Japanese Yen Commitment.  If at any time after giving effect to
any repayment of any Loan or cash collateralization of any undrawn or unexpired
Letter of Credit (as determined by the Administrative Agent under Section
2.5(b)(iv)), (A) solely because of currency fluctuation, the outstanding
principal amount of all Japanese Yen Loans exceeds the lesser of (1) one hundred
and five percent (105%) of the Aggregate Commitment less the sum of all
outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations and (2)
one hundred and five percent (105%) of the Japanese Yen Commitment or (B) for
any other reason, the outstanding principal amount of all Japanese Yen Loans
exceeds the lesser of (1) the Aggregate Commitment less the sum of all
outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations and (2)
the Japanese Yen Commitment, then, in each such case, such excess  shall be
repaid within four (4) Business Days of receipt of a notice of non-compliance
with this Section 2.5(b)(ii) from the Administrative Agent, in Japanese Yen, by
the Borrower to the Administrative Agent for the account of the Japanese Yen
Lender.
 
29

--------------------------------------------------------------------------------




(iii)           Excess L/C Obligations.  If at any time after giving effect to
any repayment of any Loan (as determined by the Administrative Agent under
Section 2.5(b)(iv)), (A) solely because of currency fluctuation, the outstanding
amount of all L/C Obligations exceeds the lesser of (1) one hundred and five
percent (105%) of the Aggregate Commitment less the sum of all outstanding
Loans, and (2) one hundred and five percent (105%) of the L/C Commitment or (B)
for any other reason the outstanding amount of all L/C Obligations exceeds the
lesser of (1) the Aggregate Commitment less the sum of the amount of all
outstanding Loans and (2) the L/C Commitment, then, in each such case, the
Borrower shall within four (4) Business Days of receipt of a notice of such
excess from the Administrative Agent make a payment of cash collateral into a
cash collateral account opened by the Administrative Agent for the benefit of
the Revolving Credit Lenders in an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit (such cash collateral to be
applied in accordance with Section 11.2(b)).
 
(iv)           Compliance and Payments.  The Borrower’s compliance with this
Section 2.5(b) shall be tested from time to time by the Administrative Agent at
its sole discretion.  Each such repayment pursuant to this Section 2.5(b) shall
be accompanied by any amount required to be paid pursuant to Section 4.11
hereof.
 
(c)           Optional Prepayments.  The Borrower may at any time and from time
to time prepay Revolving Credit Loans, Japanese Yen Loans and Swingline Loans,
in whole or in part, with irrevocable prior written notice to the Administrative
Agent substantially in the form of Exhibit D (a “Notice of Prepayment”) or
telephonic notice (followed by prompt delivery of such Notice of Prepayment)
given not later than 11:00 a.m. Charlotte time in the case of Base Rate Loans,
Swingline Loans and LIBOR Rate Loans denominated in Dollars or 5:00 p.m. London
time in the case of LIBOR Rate Loans denominated in an Alternative Currency or
11:00 a.m. Tokyo time, in the case of Japanese Yen Loans, as applicable, (i) on
the same Business Day as each repayment of a Base Rate Loan and each repayment
of a Swingline Loan, (ii) on the Business Day prior to each repayment of a
Japanese Yen Loan, (iii) on the third (3rd) Business Day before each repayment
of a LIBOR Rate Loan denominated in Dollars and (iv) on  the fourth (4th)
Business Day before each repayment of a LIBOR Rate Loan denominated in an
Alternative Currency, specifying (A) the date of prepayment, (B) the amount of
prepayment, (C) whether the prepayment is of Revolving Credit Loans, Swingline
Loans, Japanese Yen Loans, or a combination thereof, and, if of a combination
thereof, the amount allocable to each, (D) the applicable Permitted Currency in
which such prepayment is denominated, and (E) whether the prepayment is of LIBOR
Rate Loans denominated in an Alternative Currency, LIBOR Rate Loans denominated
in Dollars, Base Rate Loans, Japanese Base Rate Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each applicable
Lender.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date set forth in such notice.  Partial prepayments
shall be in an aggregate amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof with respect to Base Rate Loans (other than Swingline Loans),
$5,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
LIBOR Rate Loans denominated in Dollars, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans denominated in an
Alternative Currency, $100,000 or a whole multiple of $100,000 in excess thereof
with respect to Japanese Yen Loans, and $100,000 or a whole multiple of $100,000
in excess thereof with respect to Swingline Loans.  A Notice of Prepayment
received after the applicable time stated above shall be deemed received on the
next Business Day.  Each such prepayment shall be accompanied by any amount
required to be paid pursuant to Section 4.11 hereof.
 
30

--------------------------------------------------------------------------------


 
(d)           Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 4.11 hereof.
 
(e)           Hedging Agreements.  No repayment or prepayment pursuant to this
Section 2.5 shall affect any of the Borrower’s obligations under any Hedging
Agreement.
 
SECTION 2.6       Permanent Reduction of the Commitment.
 
(a)           Voluntary Reduction.  The Borrower shall have the right at any
time and from time to time, upon at least three (3) Business Days prior written
notice to the Administrative Agent, to, without premium or penalty, permanently
(i) terminate the entire Aggregate Commitment at any time or (ii) reduce
portions of the Aggregate Commitment, from time to time, in an aggregate
principal amount not less than $5,000,000 or any whole multiple of $1,000,000 in
excess thereof.  Any reduction of the Aggregate Commitment shall be applied to
the Commitment of each Lender according to its Commitment Percentage.  All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitment shall be paid on the effective date of such termination.
 
(b)           Corresponding Payment.  Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate Dollar Amount of all outstanding Revolving
Credit Loans, Japanese Yen Loans, Swingline Loans and L/C Obligations, as
applicable, after such reduction to the Aggregate Commitment as so reduced and
the Commitment as so reduced are less than the aggregate amount of all
outstanding, undrawn and unexpired Letters of Credit, the Borrower shall be
required to deposit cash collateral in a cash collateral account opened by the
Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit.  Such cash collateral shall be
applied in accordance with Section 11.2(b).  Any reduction of the Aggregate
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans, Japanese Yen Loans, Swingline Loans and Reimbursement Obligations
(and furnishing of cash collateral satisfactory to the Administrative Agent for
all L/C Obligations) and shall result in the termination of the Aggregate
Commitment, the Japanese Yen Commitment, the Swingline Commitment, and the
Credit Facility.  Such cash collateral shall be applied in accordance with
Section 11.2(b).  If the reduction of the Aggregate Commitment requires the
repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 4.11(c) hereof.
 
SECTION 2.7      Optional Increase of the Aggregate Commitment.  At any time
following the Closing Date, the Borrower shall have the right, in consultation
with the Administrative Agent, from time to time and upon not less than thirty
(30) days prior written notice to the Administrative Agent, to request an
increase in the Aggregate Commitment; provided, that:
 
31

--------------------------------------------------------------------------------


 
(a)           no Default or Event of Default shall have occurred and be
continuing or would result from any such requested increase or Extension of
Credit made on the date of such increase;
 
(b)           the Borrower shall provide the Administrative Agent with an
Officer’s Compliance Certificate dated as of the date of such increase in form
and substance substantially similar to the certificate delivered under Section
7.2 demonstrating pro forma compliance (solely, for purposes of the numerator of
the Consolidated Leverage Ratio, after giving effect to any increase or decrease
in outstanding Consolidated Total Funded Indebtedness) with the covenant
contained in Article IX in respect of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1 and after
giving effect to any Extensions of Credit made on the date of such increase;
 
(c)           each increase in Aggregate Commitment shall be in an aggregate
principal amount of at least $50,000,000 or an integral of $5,000,000 in excess
thereof, or in each case if less, the remaining principal amount of increases to
the Aggregate Commitment that are available under this Section 2.7 (after giving
effect to all prior increases pursuant to this Section 2.7);
 
(d)           the aggregate amount of all Aggregate Commitment increases made
pursuant to this Section 2.7 shall not exceed $500,000,000;
 
(e)           increases in the Aggregate Commitment pursuant to this Section 2.7
shall not increase or otherwise affect the Japanese Yen Commitment, L/C
Commitment or the Swingline Commitment;
 
(f)           the Commitment of any Lender shall not be increased without the
approval of such Lender as determined in the sole and absolute discretion of
such Lender;
 
(g)           in connection with each proposed increase, the Borrower may but is
not required to solicit commitments from (i) any Lender (provided that no Lender
shall have an obligation to commit to all or a portion of the proposed increase)
or (ii) any third party financial institutions that are Eligible Assignees that
are reasonably acceptable to both the Administrative Agent and the Borrower;
 
(h)           the Loans made or Letters of Credit issued in respect of any
increase in the Aggregate Commitment pursuant to this Section 2.7 (i) will rank
pari passu in right of payment and security with the other Loans made and
Letters of Credit issued hereunder and shall constitute and be part of the
“Obligations” arising under this Agreement, and (ii) shall have the same pricing
and tenor as the other Loans and Letters of Credit hereunder; and
 
(i)           in the event that any existing Lender or any new lender commits to
such requested increase, (i) any new lender will execute an accession agreement
to this Agreement, (ii) the Commitment of any existing Lender which has
committed to provide any of the requested increase shall be increased, (iii) the
Commitment Percentages of the Lenders shall be adjusted, (and the Lenders agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 4.11 in
connection with such reallocation as if such reallocation were a repayment) and
(iv) other changes shall be made to the Loan Documents as may be necessary to
reflect the aggregate amount, if any, by which the Lenders have agreed to
increase their respective Commitments or new lenders have agreed to or make new
commitments in response to the Borrower’s request for an increase pursuant to
this Section 2.7, and which other changes do not adversely affect the rights of
those  Lenders not participating in any such increase.
 
32

--------------------------------------------------------------------------------


 
SECTION 2.8       Termination of Credit Facility.  The Credit Facility shall
terminate on the Maturity Date.
 
ARTICLE III
 
LETTER OF CREDIT FACILITY
 
SECTION 3.1       L/C Commitment.  Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the L/C Participants set
forth in Section 3.4(a), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day from and after the
Closing Date in such form as may be approved from time to time by the Issuing
Lender; provided, that the Issuing Lender shall have no obligation to issue any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Commitment or (b) the aggregate principal
amount of outstanding Revolving Credit Loans, plus the aggregate principal
amount of outstanding Japanese Yen Loans plus the aggregate principal amount of
outstanding Swingline Loans, plus the aggregate amount of L/C Obligations would
exceed an amount equal to the Aggregate Commitment.  Each Letter of Credit shall
(i) be denominated in a Permitted Currency in a minimum amount acceptable to the
Issuing Lender, (ii) be a standby letter of credit issued to support obligations
of the Borrower or any of its Subsidiaries, contingent or otherwise, incurred in
the ordinary course of business, (iii) expire on a date agreed upon by the
Borrower and the Issuing Lender, which date shall be no later than the fifth
(5th) Business Day prior to the Maturity Date and (iv) be subject to ISP98, as
set forth in the Letter of Credit Application or as determined by the Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
New York.  The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
Applicable Law.  References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.
 
    SECTION 3.2   Procedure for Issuance of Letters of Credit.  The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request (which such information shall
include the Permitted Currency in which such Letter of Credit shall be
denominated).  Upon receipt of any Letter of Credit Application, the Issuing
Lender shall process such Letter of Credit Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall, subject to
Section 3.1 and Article V, promptly issue the Letter of Credit requested thereby
(but in no event shall the Issuing Lender be required to issue any Letter of
Credit earlier than three (3) Business Days after its receipt of the Letter of
Credit Application therefor and all such other
 
33

--------------------------------------------------------------------------------


 
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by the Issuing Lender and the Borrower.  The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each L/C Participant of the issuance and upon request by any
L/C Participant, furnish to such L/C Participant a copy of such Letter of Credit
and the amount of such L/C Participant’s participation therein.
 
SECTION 3.3       Commissions and Other Charges.
 
(a)           Letter of Credit Commissions.  The Borrower shall pay to the
Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, a letter of credit commission with respect to the undrawn Dollar
Amount of each Letter of Credit at a rate per annum equal to the Applicable
Percentage with respect to Loans that are LIBOR Rate Loans (determined on a per
annum basis).  For the purposes of computing the amount to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.7.  Such commission shall be payable quarterly in
arrears on the last Business Day of each calendar quarter, on the Maturity Date
and thereafter on demand of the Administrative Agent.  The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lender
and the L/C Participants all commissions received pursuant to this Section in
accordance with their respective Commitment Percentages.
 
(b)           Issuance Fee.  In addition to the foregoing commission, the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender, an issuance fee with respect to the Dollar Amount equal to the undrawn
face amount of each Letter of Credit at a rate of one-eighth of one percent
(.125%) per annum.  Such issuance fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Maturity Date
and thereafter on demand of the Administrative Agent.
 
(c)           Other Costs.  In addition to the foregoing fees and commissions,
the Borrower shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are reasonably incurred or charged by the
Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit.
 
(d)           Payments.  The commissions, fees, charges, costs and expenses
payable pursuant to this Section 3.3 shall be payable in Dollars.
 
34

--------------------------------------------------------------------------------


 
SECTION 3.4       L/C Participations.
 
(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued hereunder and the amount of each draft paid by the Issuing
Lender thereunder.  Each L/C Participant unconditionally and irrevocably agrees
with the Issuing Lender that, if a draft is paid under any Letter of Credit for
which the Issuing Lender is not reimbursed in full by the Borrower through a
Revolving Credit Loan or otherwise in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender in the
applicable Permitted Currency upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Commitment
Percentage of the amount of such draft, or any part thereof, which is not so
reimbursed.
 
(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender in the applicable Permitted Currency the amount specified on the
applicable due date.  If any such amount is paid to the Issuing Lender after the
date such payment is due, such L/C Participant shall pay to the Issuing
Lender  in the applicable Permitted Currency on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of the Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.  With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
 
(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
 
SECTION 3.5       Reimbursement Obligation of the Borrower.  In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds in the applicable Permitted
 
 
35

--------------------------------------------------------------------------------


 
Currency in which the Letter of Credit was denominated, the Issuing Lender on
each date on which the Issuing Lender notifies the Borrower of the date and
amount of a draft paid under any Letter of Credit for the amount of the sum of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment.  Unless the
Borrower shall immediately notify the Issuing Lender (and in any event within
one (1) Business Day of the date the Borrower received notice from the Issuing
Lender) that the Borrower intends to reimburse the Issuing Lender for such
drawing from other sources or funds, the Borrower shall be deemed to have timely
given a Notice of Borrowing to the Administrative Agent requesting that the
Lenders make a Revolving Credit Loan bearing interest at the Base Rate on such
date in a Dollar Amount equal to the amount of (a) such draft so paid and (b)
any amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment (including, without limitation, any and all costs,
fees and other expenses incurred by the Issuing Lender in effecting the payment
of any Letter of Credit denominated in an Alternative Currency), and the
Revolving Credit Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and costs and
expenses.  Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.4(a) or Article V.  If the Borrower has elected to pay
the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Revolving Credit Loans which are Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.
 
SECTION 3.6      Exchange Indemnification and Increased Costs.  The Borrower
shall, upon demand from any Issuing Lender or L/C Participant, pay to such
Issuing Lender or such L/C Participant, the amount of (i) any loss, expense or
cost incurred by such Issuing Lender or such L/C Participant and (ii) any
currency exchange loss, in each case that such Issuing Lender or such L/C
Participant sustains as a result of the Borrower’s repayment in any Permitted
Currency other than the Permitted Currency in which the applicable Letter of
Credit was initially denominated.  A certificate of such Issuing Lender or such
L/C Participant setting forth in reasonable detail the basis for determining
such additional amount or amounts necessary to compensate such Issuing Lender or
such L/C Participant shall be conclusively presumed to be correct save for
manifest error.
 
SECTION 3.7      Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person.  The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute
 
 
36

--------------------------------------------------------------------------------


 
between or among the Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of the Borrower against any beneficiary of such Letter of Credit or
any such transferee.  The Issuing Lender shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by the Issuing Lender’s gross negligence
or willful misconduct, as determined by a court of competent jurisdiction by
final nonappealable judgment.  The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct shall be binding on the Borrower and shall not result in
any liability of the Issuing Lender or any L/C Participant to the Borrower.  The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.
 
SECTION 3.8      Effect of Letter of Credit Application.  To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
 
ARTICLE IV
 
GENERAL LOAN PROVISIONS
 
SECTION 4.1      Interest.
 
(a)           Interest Rate Options.  Subject to the provisions of this Section,
at the election of the Borrower, (i) Revolving Credit Loans denominated in
Dollars shall bear interest at (A) the Base Rate plus the Applicable Percentage
or (B) the LIBOR Rate plus the Applicable Percentage, (ii) Revolving Credit
Loans denominated in an Alternative Currency shall bear interest at the LIBOR
Rate plus the Applicable Percentage, (iii) the Japanese Yen Loans shall bear
interest at (A) the Japanese Base Rate plus the Applicable Percentage and (iv)
any Swingline Loan shall bear interest at the LIBOR Market Index Rate plus the
Applicable Percentage (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance satisfactory to the
Administrative Agent indemnifying the Lenders against any loss or expense which
may arise or be attributable to such Lender’s obtaining, liquidating or
employing deposits or other funds acquired to effect, fund or maintain any Loan
due to any failure of the Borrower to borrow on the date specified therefore in
the initial Notice of Borrowing).  The Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Revolving Credit Loan at
the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2.  Any Revolving Credit
Loan denominated in Dollars or any portion thereof as to which the Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan and any Revolving Credit Loan or any portion thereof as to which the
Borrower has not duly specified the applicable Permitted Currency (x) in its
Notice of Borrowing as provided herein shall be deemed a request for a Revolving
Credit Loan denominated in Dollars and (y) in its Notice of
 
 
37

--------------------------------------------------------------------------------


 
Conversion/Continuation  as provided herein shall be deemed to be a request for
a Revolving Credit Loan denominated in the same Permitted Currency as the
Revolving Credit Loan to be converted or continued.
 
(b)           Interest Periods.  In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.4 or 4.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3) or six (6) months, or, if agreed to by all Lenders, a period of
less than thirty (30) days, or a period of nine (9) or twelve (12) months;
provided that:
 
(i)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
 
(ii)           if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
 
(iii)           any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period; and
 
(iv)           there shall be no more than ten (10) Interest Periods in effect
at any time.
 
(c)           Default Rate.  Subject to Section 11.3, as directed by the
Required Lenders, upon the occurrence and during the continuance of an Event of
Default under Section 11.1(a) or (b), (i) the Borrower shall no longer have the
option to request Letters of Credit, LIBOR Rate Loans, Japanese Yen Loans or
Swingline Loans, (ii) the principal amount of all past due LIBOR Rate Loans
shall bear interest at a rate per annum two percent (2%) in excess of the rate
then applicable to LIBOR Rate Loans until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans, and (iii) all past due Base Rate Loans and
other Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Loan Document.  Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal, or foreign.
 
(d)           Interest Payment and Computation.  Interest on each Base Rate
Loan, Japanese Yen Loan and Swingline Loan shall be due and payable in arrears
on the last Business Day of each calendar quarter commencing September 30, 2007;
and interest on each LIBOR Rate Loan shall be due and payable on the last day of
each Interest Period applicable thereto, and if such Interest Period extends
over three (3) months, at the end of each three (3) month interval during such
Interest Period.  Interest on LIBOR Rate Loans (except for Alternative Currency
Loans denominated in Pounds Sterling), Base Rate Loans based on the Federal
Funds Rate, Swingline Loans and all fees payable hereunder shall be computed on
the basis of a 360-day year and assessed for the actual number of days elapsed
and interest on Base Rate Loans based on the Prime Rate, Japanese Yen Loans and
Alternative Currency Loans denominated in Pounds Sterling shall be computed on
the basis of a 365/366-day year and assessed for the actual number of days
elapsed.
 
 
38

--------------------------------------------------------------------------------


 
(e)           Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
or under any other Loan Document in excess of the highest applicable rate, the
rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to the Borrower any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis.  It is the intent hereof that
the Borrower not pay or contract to pay, and that neither the Administrative
Agent nor any Lender receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the
Borrower under Applicable Law.
 
(f)           Basis of Accrual.  Subject to Section 1.8 hereof, if the basis of
accrual of interest or fees expressed in this Agreement with respect to the
currency of any state that becomes a Participating Member State, in judgment of
the Administrative Agent, shall not be available because interest rate quotes
for the applicable national currency unit are no longer provided, or shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest or fees in respect of the euro, such convention
or practice shall replace such expressed basis effective as of and from the date
on which such state becomes a Participating Member State; provided that if any
Revolving Credit Loan in the currency of such state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Revolving Credit Loan, at the end of the then current Interest Period.
 
SECTION 4.2      Notice and Manner of Conversion or Continuation of Revolving
Credit Loans.  Provided that no Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
denominated in Dollars and (b) upon the expiration of any Interest Period, (i)
convert all or any part of its outstanding LIBOR Rate Loans denominated in
Dollars in a principal amount equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof into Base Rate Loans or (ii) continue any LIBOR
Rate Loans as LIBOR Rate Loans of the same currency.  Whenever the Borrower
desires to convert or continue Revolving Credit Loans as provided above, the
Borrower shall give the Administrative Agent irrevocable prior written notice in
the form attached as Exhibit E (a “Notice of Conversion/Continuation”) or
telephonic notice (followed by prompt delivery of such Notice of
Conversion/Continuation) not later than 11:00 a.m. (time of Administrative
Agent’s Correspondent) four (4)
 
 
39

--------------------------------------------------------------------------------


 
Business Days (with respect to any Loan denominated in an Alternative Currency)
and 11:00 a.m. (Charlotte time) three (3) Business Days (with respect to any
Loan denominated in Dollars) before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Revolving Credit
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
currency in which such Revolving Credit Loan is denominated, (C) the effective
date of such conversion or continuation (which shall be a Business Day), (D) the
principal amount of such Revolving Credit Loans to be converted or continued,
and (E) the Interest Period to be applicable to such converted or continued
LIBOR Rate Loan.  The Administrative Agent shall promptly notify the Revolving
Credit Lenders of such Notice of Conversion/Continuation.
 
SECTION 4.3      Fees.
 
(a)           Commitment Fee.  Commencing on the Closing Date, the Borrower
shall pay to the Administrative Agent, for the account of the Revolving Credit
Lenders, a non-refundable commitment fee at a rate per annum equal to the
Applicable Percentage on the average daily unused portion of the Commitments;
provided, that the amount of outstanding Swingline Loans and Japanese Yen Loans
shall not be considered usage of the Commitments for the purpose of calculating
such commitment fee.  The commitment fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing September 30, 2007 and on the Maturity Date.  Such commitment fee
shall be distributed by the Administrative Agent to the Revolving Credit Lenders
pro rata in accordance with the Revolving Credit Lenders’ respective Commitment
Percentages.
 
(b)           Utilization Fee.  Commencing on the Closing Date, the Borrower
shall pay to the Administrative Agent, for the account of the Revolving Credit
Lenders, a non-refundable utilization fee at a rate per annum equal to the
Applicable Percentage on the total amount outstanding under the Credit Facility
(including, without limitation, the amount of all outstanding Swingline Loans,
Japanese Yen Loans and L/C Obligations) on each day that the total amount
outstanding under the Credit Facility exceeds fifty percent (50%) of the
Aggregate Commitment (whether or not available due to a Default or Event of
Default).  The utilization fee shall be payable in arrears on the last Business
Day of each calendar quarter during the term of this Agreement commencing
September 30, 2007 and on the Maturity Date.  Such utilization fee shall be
distributed by the Administrative Agent to the Revolving Credit Lenders pro rata
in accordance with the Revolving Credit Lenders’ respective Commitment
Percentages.
 
(c)           Administrative Agent’s and Other Fees.  The Borrower agrees to pay
any fees set forth in the Fee Letter.
 
SECTION 4.4       Manner of Payment.
 
    (a)           Revolving Credit Loans and Swingline Loans Denominated in
Dollars.  Each payment by the Borrower on account of the principal of or
interest on the Loans denominated in Dollars or of any fee, commission or other
amounts payable to the applicable Lenders under this Agreement shall be made in
Dollars not later than 1:00 p.m. (Charlotte time) on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for
 
 
40

--------------------------------------------------------------------------------


 
the account of the applicable Lenders (other than as set forth below) pro rata
in accordance with their respective Commitment Percentages (except as specified
below), in Dollars, in immediately available funds and shall be made without any
setoff, counterclaim or deduction whatsoever.  Any payment received after such
time but before 2:00 p.m. (Charlotte time) on such day shall be deemed a payment
on such date for the purposes of Section 11.1, but for all other purposes shall
be deemed to have been made on the next succeeding Business Day.  Any payment
received after 2:00 p.m. (Charlotte time) shall be deemed to have been made on
the next succeeding Business Day for all purposes.
 
 
(b)           Revolving Credit Loans Denominated in Alternative
Currencies.  Each payment by the Borrower on account of the principal of or
interest on the Revolving Credit Loans denominated in any Alternative Currency
shall be made in such Alternative Currency not later than 1:00 p.m. (the time of
the Administrative Agent’s Correspondent) on the date specified for payment
under this Agreement to the Administrative Agent’s account with the
Administrative Agent’s Correspondent for the account of the Revolving Credit
Lenders (other than as set forth below) pro rata in accordance with their
respective Commitment Percentages (except as set forth below) in immediately
available funds, and shall be made without any set-off, counterclaim or
deduction whatsoever.  Any payment received after such time but before 2:00 p.m.
(the time of the Administrative Agent’s Correspondent) on such day shall be
deemed a payment on such date for the purposes of Section 11.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. (the time of the Administrative
Agent’s Correspondent) shall be deemed to have been made on the next succeeding
Business Day for all purposes.
 
(c)           Japanese Yen Loans.  Each payment by the Borrower on account of
the principal of or interest on the Japanese Yen Loans shall be made in Japanese
Yen not later than 1:00 p.m. (Tokyo time) on the date specified for payment
under this Agreement to the Administrative Agent at the Administrative Agent’s
Office for the account of the Japanese Yen Lender (other than as set forth
below) in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 2:00 p.m. (Tokyo time) on such day shall be deemed a payment on such date
for the purposes of Section 11.1, but for all other purposes shall be deemed to
have been made on the next succeeding Business Day.  Any payment received after
2:00 p.m. (Tokyo time) shall be deemed to have been made on the next succeeding
Business Day for all purposes.
 
 (d)           Pro Rata Treatment.  Upon receipt by the Administrative Agent (or
the applicable Administrative Agent’s Correspondent) of each such payment, the
Administrative Agent (or the applicable Administrative Agent’s Correspondent)
shall distribute to each Lender at its address for notices set forth herein its
pro rata share of such payment in accordance with such Lender’s Commitment
Percentage, (except as specified below) and shall wire advice of the amount of
such credit to each such Lender.  Each payment to the Administrative Agent of
the Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of the Issuing Lender or the L/C Participants, as
the case may be.  Each payment to the Administrative Agent of the Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Section 4.11, 4.12, 4.13 or
13.3 shall be paid
 
 
41

--------------------------------------------------------------------------------


 
to the Administrative Agent for the account of the applicable Lender.  Each
payment to the Administrative Agent (or the applicable Administrative Agent’s
Correspondent) with respect to Swingline Loans (including, without limitation,
the Swingline Lender’s fees or expenses) shall be made for the account of the
Swingline Lender.  Each payment to the Administrative Agent (or the applicable
Administrative Agent’s Correspondent) with respect to the Japanese Yen Loans
(including, without limitation, the Japanese Yen Lender’s fees or expenses)
shall be made for the account of the Japanese Yen Lender.  Subject to Section
4.1(b)(ii) if any payment under this Agreement shall be specified to be made
upon a day which is not a Business Day, it shall be made on the next succeeding
day which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment.
 
    SECTION 4.5      Evidence of Indebtedness.
 
(a)           Extensions of Credit.  The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Japanese Yen Note and/or Swingline Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Japanese Yen Loans
and/or Swingline Loan, as applicable, in addition to such accounts or
records.  Each Lender may attach schedules to its Notes and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
 
(b)           Participations.  In addition to the accounts and records referred
to in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Japanese Yen Loans, Letters of
Credit and Swingline Loans.  In the event of any conflict between the accounts
and records maintained by the Administrative Agent and the accounts and records
of any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
 
SECTION 4.6      Adjustments.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Section 4.11, 4.12, 4.13 or 13.3 hereof) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
 
 
42

--------------------------------------------------------------------------------


 
(a)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
 
(b)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Japanese Yen Loans, Swingline Loans and Letters of
Credit to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
SECTION 4.7      Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.  The obligations of the Lenders
under this Agreement to make the Loans and issue or participate in Letters of
Credit are several and are not joint or joint and several.  Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date or as of a proposed borrowing time, as applicable, that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion of the amount to be borrowed on such date or time (which notice
shall not release such Lender of its obligations hereunder), the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on such proposed borrowing date or as of such proposed
borrowing time in accordance with Section 2.4(b), and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date or time a corresponding amount.  If such amount is made available to the
Administrative Agent on a date or time after such borrowing date or time, as
applicable, such Lender shall pay to the Administrative Agent on demand an
amount, until paid, equal to (a) with respect to any Loan denominated in
Dollars, the product of (i) the amount not made available by such Lender in
accordance with the terms hereof, times (ii) the daily average Federal Funds
Rate during such period as determined by the Administrative Agent, times (iii) a
fraction the numerator of which is the number of days that elapse from and
including such borrowing date or time to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360 and (b) with respect to any Loan denominated in an Alternative Currency,
the amount not made available by such Lender in accordance with the terms hereof
and interest thereon at a rate per annum equal to the Administrative Agent’s
aggregate marginal cost (including the cost of maintaining any required reserves
or deposit insurance and of any fees, penalties, overdraft charges or other
costs or expenses incurred by the Administrative Agent as a result of the
failure to deliver funds hereunder) of carrying such amount.  A certificate of
the Administrative Agent with respect to any amounts owing under this Section
shall be conclusive, absent manifest error.  If such Lender’s Commitment
 
 
43

--------------------------------------------------------------------------------


 
Percentage of such borrowing is not made available to the Administrative Agent
by such Lender within three (3) Business Days after such borrowing date or time,
the Administrative Agent shall be entitled to recover such amount made available
by the Administrative Agent with interest thereon at the rate per annum
applicable to Base Rate Loans hereunder, on demand, from the Borrower.  The
failure of any Lender to make available its Commitment Percentage of any Loan
requested by the Borrower shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date or as of such borrowing time, as applicable, but
no Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date or as of such
borrowing time, as applicable.  Notwithstanding anything set forth herein to the
contrary, any Lender that is a Defaulting Lender shall not (a) have any voting
or consent rights under or with respect to any Loan Document, except that the
Commitment of such Defaulting Lender may not be increased or decreased without
the consent of such Defaulting Lender, or (b) constitute a “Lender” (or be
included in the calculation of Required Lenders hereunder) for any voting or
consent rights under or with respect to any Loan Document.
 
SECTION 4.8       Redenomination of Alternative Currency Loans.
 
.           (a)           Conversion to the Base Rate.  If any Alternative
Currency Loan is required to bear interest based at the Base Rate rather than
the LIBOR Rate, pursuant to Section 4.1(c), Section 4.10 or any other applicable
provision hereof, such Loan shall be deemed funded in Dollars in an amount equal
to the Dollar Amount of such Alternative Currency Loan, all subject to the
provisions of Section 2.4(b).  The Borrower shall reimburse the Lenders upon any
such conversion for any amounts required to be paid under Section 4.11 and
Section 4.12(d).


(b)           Redenomination of Loans.  Subject to Section 1.8 hereof, any
Revolving Credit Loan to be denominated in the currency of the applicable
Participating Member State shall be made in the euro.


(c)           Redenomination of Obligations.   Subject to Section 1.8 hereof,
any obligation of any party under this Agreement or any other Loan Document
which has been denominated in the currency of a Participating Member State shall
be redenominated into the euro.


(d)           Further Assurances.  The terms and provisions of this Agreement
will be subject to such reasonable changes of construction as determined by the
Administrative Agent to reflect the implementation of the EMU in any
Participating Member State or any market conventions relating to the fixing
and/or calculation of interest being changed or replaced and to reflect market
practice at that time, and subject thereto, to put the Administrative Agent, the
Revolving Credit Lenders and the Borrower in the same position, so far as
possible, that they would have been if such implementation had not occurred.  In
connection therewith, the Borrower agrees, at the request of the Administrative
Agent, at the time of or at any time following the implementation of the EMU in
any Participating Member State or any market conventions relating to the fixing
and/or calculation of interest being changed or replaced, to enter into an
agreement amending this Agreement in a mutually satisfactory manner.
 
 
44

--------------------------------------------------------------------------------




SECTION 4.9      Regulatory Limitation.  In the event, as a result of increases
in the value of Alternative Currencies against the Dollar or for any other
reason, the obligation of any of the Lenders to make Loans (taking into account
the Dollar Amount of the Obligations and all other indebtedness required to be
aggregated under 12 U.S.C.A. §84, as amended, the regulations promulgated
thereunder and any other Applicable Law) is determined by such Lender to exceed
its then applicable legal lending limit under 12 U.S.C.A. §84, as amended, and
the regulations promulgated thereunder, or any other Applicable Law, the amount
of additional Extensions of Credit such Lender shall be obligated to make or
issue or participate in hereunder shall immediately be reduced to the maximum
amount which such Lender may legally advance (as determined by such Lender), the
obligation of each of the remaining Lenders hereunder shall be proportionately
reduced, based on their applicable Commitment Percentages and, to the extent
necessary under such laws and regulations (as determined by each of the Lenders,
with respect to the applicability of such laws and regulations to itself), and
the Borrower shall reduce, or cause to be reduced, complying to the extent
practicable with the remaining provisions hereof, the Obligations outstanding
hereunder by an amount sufficient to comply with such maximum amounts.
 
SECTION 4.10     Changed Circumstances.
 
(a)           Circumstances Affecting LIBOR Rate and Alternative Currency
Availability.  If with respect to any Interest Period the Administrative Agent
or any Lender (after consultation with the Administrative Agent) shall determine
that (i) by reason of circumstances affecting the foreign exchange and interbank
markets generally, deposits in eurodollars or an Alternative Currency in the
applicable amounts are not being quoted via the Reuters Page LIBOR01, or its
successor page, or offered to the Administrative Agent or such Lender for such
Interest Period, (ii) a fundamental change has occurred in the foreign exchange
or interbank markets with respect to any Alternative Currency (including,
without limitation, changes in national or international financial, political,
or economic conditions or currency exchange rates or exchange controls) or (iii)
it has become otherwise materially impractical for the Administrative Agent, the
Japanese Yen Lender or the Lenders to make such Loan in an Alternative Currency,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans, Alternative Currency Loans, or Japanese Yen Loans, as applicable,
and the right of the Borrower to convert any Loan to or continue any Loan as a
LIBOR Rate Loan or an Alternative Currency Loan, as applicable, shall be
suspended, and the Borrower shall repay in full (or cause to be repaid in full)
the then outstanding principal amount of each such LIBOR Rate Loan, Alternative
Currency Loan, or Japanese Yen Loan, as applicable, together with accrued
interest thereon, (A) with respect to LIBOR Rate Loans or Alternative Currency
Loans, on the last day of the then current Interest Period, if applicable, to
such LIBOR Rate Loan or Alternative Currency Loan or convert to LIBOR Rate Loans
denominated in Dollars, if available, as applicable, or (B) with respect to
Japanese Base Rate Loans, immediately upon the request of the Japanese Yen
Lender, or (C) with respect to any LIBOR Rate Loans, convert the then
outstanding principal amount of each such LIBOR Rate Loan or Alternative
Currency Loan, as applicable, to a Base Rate Loan as of the last day of such
Interest Period.
 
 
45

--------------------------------------------------------------------------------


 
(b)           Laws Affecting LIBOR Rate and Alternative Currency
Availability.  If, after the date hereof, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations hereunder to make or maintain any LIBOR Rate Loan, any
Alternative Currency Loan, or any Japanese Yen Loan, such Lender shall promptly
give notice thereof to the Administrative Agent and the Administrative Agent
shall promptly give notice to the Borrower and the other Lenders.  Thereafter,
until the Administrative Agent notifies the Borrower that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans,
Alternative Currency Loans, or Japanese Yen Loans, as applicable, and the right
of the Borrower to convert any Revolving Credit Loan or continue any Revolving
Credit Loan as a LIBOR Rate Loan or Alternative Currency Loan, as applicable,
shall be suspended and thereafter the Borrower may select Base Rate Loans or
convert to LIBOR Rate Loans denominated in Dollars, if available hereunder, and
(ii) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan or Alternative Currency Loan or convert to LIBOR Rate Loans denominated in
Dollars, as applicable, to the end of the then current Interest Period
applicable thereto as a LIBOR Rate Loan or Alternative Currency Loan or convert
to LIBOR Rate Loans denominated in Dollars, if available, as applicable, the
applicable LIBOR Rate Loan or Alternative Currency Loan, as applicable, shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period; provided that if the Borrower elects to make such conversion, the
Borrower shall pay to the Administrative Agent and the Lenders any and all
costs, fees and other expenses incurred by the Administrative Agent and the
Lenders in effecting such conversion.
 
SECTION 4.11    Indemnity.  (a)   The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including, without limitation, any foreign
exchange costs, and excluding loss of profits or anticipated profits) which may
arise or be attributable to each Lender’s obtaining, liquidating or employing
deposits or other funds acquired to effect, fund or maintain any Loan (a) as a
consequence of any failure by the Borrower to make any payment when due of any
amount due hereunder in connection with a LIBOR Rate Loan or an Alternative
Currency Loan (b) due to any failure of the Borrower to borrow, continue or
convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan or any Alternative Currency Loan on a date other than the
last day of the Interest Period therefor.  The amount of such loss or expense
shall be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical.  A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.
 
SECTION 4.12     Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
 
46

--------------------------------------------------------------------------------


 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate), the Japanese Yen Lender or the Issuing Lender;
 
(ii)           subject any Lender, the Japanese Yen Lender or the Issuing Lender
to any tax of any kind whatsoever with respect to this Agreement, any Japanese
Yen Loan, any Letter of Credit, any participation in a Japanese Yen Loan or a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender, the Japanese Yen Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 4.13 and the imposition of, or any change in the rate of any Excluded
Tax payable by such Lender, the Japanese Yen Lender or the Issuing Lender); or
 
(iii)           impose on any Lender, the Japanese Yen Lender or the Issuing
Lender or the London interbank market any other condition, cost or expense
affecting this Agreement, LIBOR Rate Loans or Japanese Yen Loans made by such
Lender or any Letter of Credit, or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan or any
Japanese Yen Loan (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender, the Japanese Yen Lender or the Issuing
Lender of participating in, issuing or maintaining any Japanese Yen Loan or
Letter of Credit (or of maintaining its obligation to participate in any
Japanese Yen Loan or to participate in or to issue any Letter of Credit), or to
reduce the amount of any sum received or receivable by such Lender, the Japanese
Yen Lender or the Issuing Lender hereunder (whether of principal, interest or
any other amount) then, upon written request of such Lender, the Japanese Yen
Lender or the Issuing Lender, the Borrower shall promptly pay to any such
Lender, the Japanese Yen Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, the Japanese Yen
Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender, the Japanese Yen Lender or
the Issuing Lender determines that any Change in Law affecting such Lender, the
Japanese Yen Lender or the Issuing Lender or any lending office of such Lender,
the Japanese Yen Lender or such Lender’s, the Japanese Yen Lender’s or the
Issuing Lender’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s, the
Japanese Yen Lender’s or the Issuing Lender’s capital or on the capital of such
Lender’s, the Japanese Yen Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender, the
Japanese Yen Lender or the Issuing Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, the Japanese Yen
Lender or the Issuing Lender or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender, the Japanese Yen Lender or the
Issuing Lender or such Lender’s, the Japanese Yen Lender’s or the Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s, the Japanese Yen Lender’s or the Issuing
Lender’s policies and the policies of
 
 
47

--------------------------------------------------------------------------------


 
such Lender’s, the Japanese Yen Lender’s or the Issuing Lender’s holding company
with respect to capital adequacy), then from time to time upon written request
of such Lender, the Japanese Yen Lender or such Issuing Lender, the Borrower
shall promptly pay to such Lender, the Japanese Yen Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender, the Japanese Yen Lender or the Issuing Lender or such Lender’s, the
Japanese Yen Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender, the
Japanese Yen Lender or the Issuing Lender setting forth the amount or amounts
necessary to compensate such Lender, the Japanese Yen Lender or the Issuing
Lender or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Lender, as
the case may be, the amount shown as due on any such certificate within thirty
(30) days after receipt thereof.
 
(d)           Exchange Indemnification and Increased Costs.  The Borrower shall,
upon demand from the Administrative Agent, pay to the Administrative Agent or
any applicable Lender, the amount of (i) any loss, expense or cost incurred by
the Administrative Agent or any applicable Lender, (ii) any interest or any
other return, including principal, foregone by the Administrative Agent or any
applicable Lender as a result of the introduction of, change over to or
operation of the euro, or (iii) any currency exchange loss, that the
Administrative Agent or any Lender sustains as a result of any payment being
made by the Borrower in a currency other than that originally extended to the
Borrower or as a result of any other currency exchange loss incurred by the
Administrative Agent or any applicable Lender under this Agreement.  A
certificate of the Administrative Agent setting forth the basis for determining
such additional amount or amounts necessary to compensate the Administrative
Agent or the applicable Lender shall be conclusively presumed to be correct save
for manifest error.


(e)           Delay in Requests.  Failure or delay on the part of any Lender,
the Japanese Yen Lender or the Issuing Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s, the Japanese Yen
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender, the Japanese Yen
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender, the Japanese Yen Lender or the Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s, the Japanese Yen Lender’s or the Issuing
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
SECTION 4.13     Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes; provided that if the Borrower shall be required by
 
 
48

--------------------------------------------------------------------------------


 
Applicable Law to deduct any Indemnified Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law.
 
(b)           Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.
 
(c)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that if the Borrower reasonably believes that such
Indemnified Taxes were not correctly or legally asserted, the Administrative
Agent, Issuing Lender or such Lender, as the case may be, will use reasonable
efforts to cooperate with the Borrower (at the Borrower's expense) to obtain a
refund of such Indemnified Taxes (in cash or as a credit against another
existing tax liability), the benefit of which refund shall be returned to the
Borrower to the extent provided in Section 4.13(f).  A certificate as to the
amount of such payment or liability (along with a copy of any applicable
documents from the Internal Revenue Service or other Governmental Authority that
asserts such claim as to Indemnified Taxes) delivered to the Borrower by a
Lender or the Issuing Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Lender, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Status of Lenders. Each Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments under this Agreement to be made without withholding or at a reduced
rate of withholding.  In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Without
 
 
49

--------------------------------------------------------------------------------


 
limiting the generality of the foregoing, each Foreign Lender shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so):
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party, or
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI, or
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, and
 
(iv)           any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Lender reasonably determines, in its sole discretion, that
it has received a refund of, or a credit with respect to, any Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section, it shall pay to the
Borrower an amount equal to such refund or credit (only to the extent such
credit is realized) (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit); provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the Issuing Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.
 
(g)           Survival.  Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section shall survive the payment in full of the
Obligations and the termination of the Commitments.
 
50

--------------------------------------------------------------------------------


 
SECTION 4.14     Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.12, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.13, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
4.12 or Section 4.13, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 4.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.13, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that
 
(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 13.10,
 
(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.13) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
 
(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 4.12 or payments required to be made pursuant to
Section 4.13, such assignment will result in a reduction in such compensation or
payments thereafter, and
 
(iv)           such assignment does not conflict with Applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 4.15     Rounding and Other Consequential Changes.  Subject to Section
1.8 hereof, without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and without prejudice to the
respective obligations of the Borrower to the Administrative Agent and the
Lenders and the Administrative Agent and the Lenders to the Borrower under or
pursuant to this Agreement, except as expressly provided in this Agreement, each
 
51

--------------------------------------------------------------------------------


 
provision of this Agreement, including,  without limitation, the right to
combine currencies to effect a set-off,  shall be subject to such reasonable
changes of interpretation as the Administrative Agent may from time to time
specify to be necessary or appropriate to reflect the introduction of or change
over to the euro in Participating Member States.
 
ARTICLE V
 
CLOSING; CONDITIONS OF CLOSING AND BORROWING
 
SECTION 5.1        Closing.  The closing shall take place at the offices of
Kennedy Covington Lobdell & Hickman, L.L.P. in Charlotte, North Carolina, at
10:00 a.m. on August 22, 2007 or on such other place, date and time as the
parties hereto shall mutually agree.
 
SECTION 5.2        Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
 
(a)           Executed Loan Documents.  This Agreement, a Revolving Credit Note
in favor of each Revolving Credit Lender requesting a Revolving Credit Note, a
Japanese Yen Note in favor of the Japanese Yen Lender (if requested thereby) and
a Swingline Note in favor of the Swingline Lender (if requested thereby) shall
have been duly authorized, executed and delivered to the Administrative Agent by
the parties thereto, shall be in full force and effect and no Default or Event
of Default shall exist hereunder or thereunder.
 
(b)           Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:
 
(i)           Officer’s Certificate of the Borrower.  A certificate from a
Responsible Officer of the Borrower to the effect that all representations and
warranties of the Borrower contained in this Agreement and the other Loan
Documents are true, correct and complete  in all material respects as if made on
such date, except to the extent that any such representation or warranty relates
to an earlier specific date in which case such representation and warranty shall
be true and correct as of such earlier date; that the Borrower is not in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; that, after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing; and
that the Borrower has satisfied each of the conditions set forth in Section 5.2
and Section 5.3.
 
(ii)           Certificate of Secretary of the Borrower.  A certificate of a
Responsible Officer of the Borrower certifying as to the incumbency and
genuineness of the signature of each officer of the Borrower executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles of incorporation of the Borrower
and all amendments thereto, certified as of a recent date by the Secretary of
State of the State of Delaware, (B) the bylaws of the Borrower as in effect on
the Closing Date, (C) resolutions duly adopted by the board of directors of the
Borrower authorizing the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (D) each certificate required to be delivered pursuant to
Section 5.2(b)(iii).
 
52

--------------------------------------------------------------------------------


 
(iii)           Certificates of Good Standing.  Certificates as of a recent date
of the good standing of the Borrower under the laws of the State of Delaware
and, to the extent requested by the Administrative Agent, each other
jurisdiction where the Borrower is qualified to do business and, to the extent
available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that the Borrower has filed required tax returns and
owes no delinquent taxes except for those being contested in good faith pursuant
to Section 6.1(e).
 
(iv)           Opinions of Counsel.  Favorable opinions of counsel to the
Borrower addressed to the Administrative Agent and the Lenders with respect to
the Borrower, the Loan Documents and such other matters as the Lenders shall
reasonably request.
 
(v)           Tax Forms.  Copies of the United States Internal Revenue Service
forms required by Section 4.13(e).
 
(c)           Consents; Defaults.
 
(i)           Governmental and Third Party Approvals.  The Borrower shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
the Borrower or the transactions contemplated by the Loan Documents or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have a Material Adverse Effect.
 
(ii)           No Injunction, Etc.  Except for the Disclosed Litigation Matters
(as defined in Section 6.1), no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, which could reasonably be expected to have a
Material Adverse Effect.
 
(d)           Financial Matters.
 
(i)           Financial Statements.  The Lenders shall have received the most
recent audited Consolidated financial statements, and the unaudited Consolidated
financial statements for the period ended June 30, 2007, in each case of the
Borrower and its Subsidiaries prepared in accordance with GAAP.
 
53

--------------------------------------------------------------------------------


 
(ii)           Payment at Closing; Fee Letters. The Borrower shall have paid to
the Administrative Agent and the Lenders the accrued and unpaid fees due and set
forth or referenced in Section 4.3 and any other accrued and unpaid fees or
commissions due hereunder (including, without limitation, legal fees and
expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.
 
(e)           Miscellaneous.
 
(i)           Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing from the Borrower in accordance with Section 2.4(a) with
respect to any amounts to be borrowed on the Closing Date, and a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans made after the Closing Date are to be disbursed.
 
(ii)           Other Documents.  All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent.  The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.
 
(iii)           Termination of Existing Credit Agreement.  Concurrent with the
closing of the Agreement, the Existing Credit Agreement shall have been
terminated, together with the commitments thereunder, and all amounts owing in
respect of the Existing Credit Agreement shall have been repaid in full.
 
SECTION 5.3        Conditions to All Extensions of Credit.  The obligations of
the Lenders to make any Extensions of Credit (including the initial Extension of
Credit) and/or the Issuing Lender to issue or extend any Letter of Credit are
subject to the satisfaction of the following conditions precedent on the
relevant borrowing, issuance or extension date:
 
(a)           Continuation of Representations and Warranties.  The
representations and warranties contained in Article VI shall be true and correct
in all material respects on and as of such borrowing, issuance or extension date
with the same effect as if made on and as of such date, except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date, and except for the representations and warranties contained in
Section 6.1(e), 6.1(f), 6.1(j) and 6.1(k).
 
(b)           No Existing Default.  No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing date with respect to such Loan
or after giving effect to the Loans to be made on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.
 
(c)           Notices.  The Administrative Agent shall have received a Notice of
Borrowing from the Borrower in accordance with Section 2.4(a).
 
 
54

--------------------------------------------------------------------------------


 
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
SECTION 6.1       Representations and Warranties.  To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders that:
 
(a)           Organization; Power; Qualification.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization, except
where the failure to be so qualified or in good standing or the failure of any
such Subsidiary to be so organized or existing could not reasonably be expected
to result in a Material Adverse Effect.
 
(b)           Authorization of Agreement, Loan Documents and Borrowing.  The
Borrower has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other Loan Documents in accordance with their
respective terms.  This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of the Borrower, and
each such document constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.
 
(c)           Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.  The execution, delivery and performance by the Borrower of the Loan
Documents, in accordance with their respective terms, the Extensions of Credit
hereunder and the transactions contemplated hereby do not and will not, by the
passage of time, the giving of notice or otherwise, (i) require any Governmental
Approval relating to the Borrower where the failure to obtain such Governmental
Approval could reasonably be expected to have a Material Adverse Effect, (ii)
violate any Applicable Law relating to the Borrower except where such violation
could not reasonably be expected to have a Material Averse Effect, (iii)
conflict with, result in a breach of or constitute a default under the articles
of incorporation or bylaws of the Borrower, (iv) conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument to which the Borrower is a party or by which any of its properties
may be bound or any Governmental Approval relating to the Borrower, which could
reasonably be expected to have a Material Adverse Effect, (v) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or (vi) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than consents, authorizations, filings or
other acts or consents which have been obtained or made and are in full force
and effect or for which the failure to obtain or make could not reasonably be
expected to have a Material Adverse Effect.
 
55

--------------------------------------------------------------------------------


 
(d)           Compliance with Law; Governmental Approvals.  Each of the Borrower
and its Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including,
without limitation, all Environmental Laws and the Act) relating to it or any of
its respective properties and (iii) has timely filed all material reports,
documents and other materials required to be filed by it under all Applicable
Laws with any Governmental Authority and has retained all material records and
documents required to be retained by it under Applicable Law except in each case
under this subsection (d) where the failure to have, comply, file or retain
could not reasonably be expected to have a Material Adverse Effect.
 
(e)           Tax Returns and Payments.  Each of the Borrower and its
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable except for (i) those that
are being diligently contested in good faith by appropriate proceedings and for
which the Borrower or the relevant Subsidiary shall have set aside on its books
adequate reserves in accordance with GAAP and (ii) filings, taxes and charges as
to which the failure to make or pay could not reasonably be expected to have a
Material Adverse Effect.
 
(f)           ERISA.
 
(i)           Except as set forth on Schedule 6.1(f) or as could not reasonably
be expected to result in a Material Adverse Effect, each Employee Benefit Plan
is in material compliance with all applicable provisions of ERISA and the
regulations and published interpretations thereunder except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
or other applicable provision of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect;
 
(ii)           As of the Closing Date, no Pension Plan has been terminated that
could reasonably be expected to result in a Material Adverse Effect, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan; and
 
(iii)           Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, neither the Borrower nor any ERISA Affiliate
has:  (A) engaged in a nonexempt prohibited transaction described in Section 406
of the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 of the Code.
 
56

--------------------------------------------------------------------------------


 
(g)           Margin Stock.  The Borrower is not engaged principally or as one
of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System).  No part of the proceeds of any of the Loans or Letters
of Credit will be used in a manner which violates the provisions of Regulation
T, U or X of such Board of Governors.
 
(h)           Government Regulation.  The Borrower is not an “investment
company” or a company “controlled” by an “investment company” (as each such term
is defined or used in the Investment Company Act of 1940, as amended) and the
Borrower is not, nor after giving effect to any Extension of Credit will be,
subject to regulation under the Interstate Commerce Act, as amended, or any
other Applicable Law which limits its ability to incur the indebtedness or
consummate the transactions contemplated hereby.
 
(i)           Financial Statements.  The (i) audited financial statements
delivered pursuant to Section 5.2(d) and (ii) unaudited financial statements
delivered pursuant to Section 5.2(d), are complete and correct in all material
respects and fairly present in all material respects on a Consolidated basis the
assets, liabilities and financial position of the Borrower and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended (other than customary year-end adjustments
for unaudited financial statements).  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP.  Such financial statements show all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its Subsidiaries
as of the date thereof, including material liabilities for taxes and material
commitments, in each case, to the extent required to be disclosed under GAAP.
 
(j)           No Material Adverse Change.  Since December 31, 2006, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect, except as
disclosed in any filings made with the SEC or as otherwise disclosed to the
Administrative Agent or its Affiliates or each Lender, in each case prior to the
date hereof.
 
(k)           Litigation. Except for matters existing on the Closing Date and
set forth on Schedule 6.1(k) or disclosed in any filings made with the SEC prior
to the Closing Date (collectively with Schedule 6.1(k), the “Disclosed
Litigation Matters”), there are no actions, suits or proceedings pending nor, to
the knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting the Borrower or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that has had or could reasonably be
expected to have a Material Adverse Effect.
 
 
57

--------------------------------------------------------------------------------


 
(l)           Absence of Defaults.  No event has occurred or is continuing which
constitutes a Default or an Event of Default.
 
(m)           OFAC.  None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.  The proceeds of any Loan will not be used and have not been used
to fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
 
(n)           Disclosure.  No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally), taken together as a whole with all SEC filings made from time to time
by the Borrower, by or on behalf of any of the Borrower or any of its
Subsidiaries to the Administrative Agent in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, the Borrower only represents that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
SECTION 6.2        Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate delivered by the
Borrower pursuant hereto, or any of the Loan Documents (including, but not
limited to, any such representation or warranty made in or in connection with
any amendment thereto) shall constitute representations and warranties made
under this Agreement.  All representations and warranties made under this
Agreement shall be made or deemed to be made at and as of the Closing Date
(except those that are expressly made as of a specific date), shall survive the
Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.
 
ARTICLE VII
 
FINANCIAL INFORMATION AND NOTICES
 
Until all the Loans and accrued Obligations have been paid and satisfied in full
and the Commitments terminated, unless consent has been obtained in the manner
set forth in Section 13.2, the Borrower will furnish or cause to be furnished to
the Administrative Agent  (and the Administrative Agent shall promptly furnish
or cause to be furnished to the Lenders) at the Administrative Agent’s Office at
the address set forth in Section 13.1, or such other office as may be designated
by the Administrative Agent from time to time:
 
SECTION 7.1        Financial Statements.
 
(a)           Quarterly Financial Statements.  As soon as practicable and in any
event within one hundred twenty (120) days after the end of each fiscal quarter
of each Fiscal Year, an unaudited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated
 
 
58

--------------------------------------------------------------------------------


 
statements of income, retained earnings and cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments.  Delivery by the Borrower to the Administrative Agent and the
Lenders of the Borrower’s quarterly report to the SEC on Form 10-Q with respect
to any fiscal quarter, or the availability of such report on EDGAR Online,
within the period specified above shall be deemed to be compliance by the
Borrower with this Section 7.1(a).
 
(b)           Annual Financial Statements.  As soon as practicable and in any
event within one hundred fifty (150) days after the end of each Fiscal Year, an
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such Fiscal Year and audited Consolidated statements of income,
retained earnings and cash flows and a report containing management’s discussion
and analysis of such financial statements for the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year.  Such annual financial statements shall be audited by
an independent certified public accounting firm, and accompanied by a report
thereon by such certified public accountants that is not qualified with respect
to scope limitations imposed by the Borrower or any of its Subsidiaries or with
respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP.  Delivery by the Borrower to the
Administrative Agent and the Lenders of the Borrower’s annual report to the SEC
on Form 10-K with respect to any fiscal year, or the availability of such report
on EDGAR Online, within the period specified above shall be deemed to be
compliance by the Borrower with this Section 7.1(b).
 
SECTION 7.2        Officer’s Compliance Certificate.  At each time financial
statements are delivered pursuant to Section 7.1(a) or (b), an Officer’s
Compliance Certificate.
 
SECTION 7.3        Other Reports. Promptly upon request, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
(through the Administrative Agent) may reasonably request.
 
SECTION 7.4        Notice of Litigation and Other Matters.  Promptly after a
Responsible Officer of the Borrower obtains knowledge thereof, written notice
of:
 
59

--------------------------------------------------------------------------------


 
(a)           the occurrence of any Default;
 
(b)           the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving the Borrower or any Subsidiary
thereof or any of their respective properties, assets or businesses that could
reasonably be expected to have a Material Adverse Effect; and
 
(c)           any announcement by S&P or any Alternative Ratings Source of any
change in a Debt Rating.
 
SECTION 7.5        Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement, shall, at the time the same is so
furnished and when taken together as a whole with all SEC filings made from time
to time by the Borrower, comply with the representations and warranties set
forth in Section 6.1(n).
 
ARTICLE VIII
 
AFFIRMATIVE COVENANTS
 
Until all of the Loans and accrued Obligations have been paid and satisfied in
full and the Commitments terminated, unless consent has been obtained in the
manner provided for in Section 13.2, the Borrower will, and will cause each of
its Subsidiaries to:
 
SECTION 8.1        Preservation of Corporate Existence and Related
Matters.  Except as permitted by Section 10.2, preserve and maintain its
separate existence and all rights, franchises, licenses and privileges necessary
to the conduct of its business, and qualify and remain authorized to do business
in each jurisdiction in which it is required to do so, except, in each case
(other than the existence of the Borrower), where the failure to comply with the
foregoing could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 8.2        Maintenance of Property.  Protect and preserve all properties
necessary in and material to its business, including copyrights, patents, trade
names, service marks and trademarks; maintain in good working order and
condition, ordinary wear and tear excepted, all buildings, equipment and other
tangible real and personal property; and from time to time make or cause to be
made all repairs, renewals and replacements thereof and additions to such
property necessary for the conduct of its business, so that the business carried
on in connection therewith may be conducted in a commercially reasonable manner,
except, in each case, for such failures that could not reasonably be expected to
have a Material Adverse Effect.
 
SECTION 8.3        Insurance.  Maintain insurance with financially sound and
reputable insurance companies or, if the Borrower deems it consistent with
prudent business practices, maintain self-insurance, in either case, against
such risks and in such amounts as are customarily maintained by similar
businesses and as may be required by Applicable Law (including, without
limitation, hazard and business interruption insurance), and from time to time
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
provider, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
 
60

--------------------------------------------------------------------------------


 
SECTION 8.4        Accounting Methods and Financial Records.  Maintain a system
of accounting, and keep proper books, records and accounts (which shall be true
and complete in all material respects) as may be required or as may be necessary
to permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
 
SECTION 8.5        Payment of Taxes.  Pay and perform all Taxes, assessments and
other governmental charges that may be levied or assessed upon it or any of its
property to the extent the failure to pay any such item (either individually or
together with all other such unpaid items) could reasonably be expected to have
a Material Adverse Effect; provided, that the Borrower or such Subsidiary may
contest any such item in good faith so long as adequate reserves are maintained
with respect thereto in accordance with GAAP.
 
SECTION 8.6        Compliance With Laws and Approvals.  Observe and remain in
compliance in all material respects with all Applicable Laws (including without
limitation, all Environmental Laws, ERISA and the Act) and maintain in full
force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
SECTION 8.7       Visits and Inspections.  Permit representatives of the
Administrative Agent or, upon the occurrence and during the continuation of an
Event of Default, any Lender, from time to time upon prior reasonable notice and
at such times during normal business hours, to visit and inspect its properties;
and inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; provided, that, unless an Event of Default shall have occurred and
be continuing, (a) any inspection shall be at the Administrative Agent's own
expense and (b) such inspections, visitations and/or examinations shall be
limited to once during any calendar year.
 
SECTION 8.8        Use of Proceeds.  The Borrower shall use the proceeds of the
Extensions of Credit to refinance the Existing Credit Agreement and for working
capital and general corporate purposes of the Borrower and its Subsidiaries,
including the payment of certain fees and expenses incurred in connection with
the transactions contemplated hereby or by the Loan Documents.
 
ARTICLE IX
 
FINANCIAL COVENANTS
 
Until all of the Loans and accrued Obligations have been paid and satisfied in
full and the Commitments terminated, unless consent has been obtained in the
manner set forth in Section 13.2, the Borrower and its Subsidiaries on a
Consolidated basis will not:
 
SECTION 9.1        Leverage Ratio.  As of any fiscal quarter end, permit the
Consolidated Leverage Ratio to be greater than 3.00 to 1.00.
 
 
61

--------------------------------------------------------------------------------


 
 
ARTICLE X
 
NEGATIVE COVENANTS
 
Until all of the Loans and accrued Obligations have been paid and satisfied in
full and the Commitments terminated, unless consent has been obtained in the
manner set forth in Section 13.2, the Borrower has not and will not:
 
SECTION 10.1      Limitations on Liens.  Permit the Borrower or any Material
Subsidiary to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its assets or properties (including, without limitation,
shares of Capital Stock of any other Person), real or personal, whether now
owned or hereafter acquired, as security for Indebtedness, except:
 
(a)           Liens existing on any asset of any Person at the time such Person
becomes a Material Subsidiary or is merged or consolidated with or into a
Material Subsidiary which (i) were not created in contemplation of or in
connection with such event and (ii) do not extend to or cover any other property
or assets of Borrower or any Subsidiary;
 
(b)           (x) Liens not otherwise permitted by this Section and in existence
on the Closing Date and described on Schedule 10.1 and (y) other Liens existing
on the Closing Date that secure Indebtedness existing on the date hereof the
aggregate outstanding principal amount of which does not exceed $50,000,000;
 
(c)           Liens securing Indebtedness (a) of any Material Subsidiary owed to
the Borrower, any Subsidiary or any Excluded Subsidiary or (b) incurred or
assumed to finance the acquisition, construction or improvement of any asset,
including, without limitation, purchase money Liens and Liens evidencing
equipment financings and equipment leases;
 
(d)           cash deposits and securities securing obligations in respect of
Hedging Agreements;
 
(e)           any extension, renewal or replacement of any Lien permitted by
clauses (a) through (d); provided that (i) the Liens permitted under this clause
shall not (A) secure any Indebtedness other than the Indebtedness that was
secured by the Lien being extended, renewed or replaced (or Indebtedness
extending, renewing or replacing such Indebtedness as permitted hereunder) and
(B) be extended to cover any property that was not encumbered by the Lien being
extended, renewed or replaced; and (ii) the principal amount of Indebtedness
secured by the Lien permitted by this clause shall not be increased over the
principal amount of such Indebtedness immediately prior to such extension,
renewal or replacement;
 
(f)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 11.1(m) or securing appeal or other surety
bonds related to such judgments;
 
(g)           Liens on assets of any Material Subsidiary that is not a Domestic
Subsidiary;
 
(h)           Liens or rights of set-off in favor of a bank or financial
institution in respect of a bank account maintained with such bank or financial
institution;
 
 
62

--------------------------------------------------------------------------------


 
(i)           Liens granted in respect of any Permitted Securitization; and
 
(j)           Liens not otherwise permitted hereunder securing outstanding
Indebtedness not at any time exceeding in the aggregate $300,000,000.
 
SECTION 10.2      Limitations on Mergers and Liquidation.  Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:
 
(a)           any Subsidiary of the Borrower may be merged or consolidated or
enter into any similar combination with or into the Borrower or any Subsidiary
of the Borrower (provided that the Borrower shall be the continuing or surviving
Person of any such merger, consolidation or similar combination to which it is a
party);
 
(b)           any Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets in respect of a liquidation to the Borrower or any
Subsidiary;
 
(c)           the Borrower or any Subsidiary of the Borrower may merge,
consolidate or enter into any similar combination with or into another Person
(other than the Borrower) in connection with an acquisition so long as the
survivor of such merger, consolidation or similar combination is the Borrower or
any such Subsidiary thereof;
 
(d)           any Subsidiary of the Borrower may wind-up into the Borrower or
any Subsidiary of the Borrower; and
 
(e)           mergers, consolidations or similar combinations of a Subsidiary of
the Borrower with a third-party as part of a sale or other disposition of all or
any part of such Subsidiary not prohibited by Section 10.3 hereof.
 
SECTION 10.3      Sale of All or Substantially All Assets.  Sell, lease,
transfer or otherwise dispose of all or substantially all of its assets, in each
case for the Borrower and its Subsidiaries taken as a whole, unless any such
sale, lease, transfer or other disposition is made on an arms-length basis for
fair consideration (as reasonably determined by the Borrower).
 
SECTION 10.4      Nature of Business.  Engage, together with its Subsidiaries,
in any business as their principal lines of business, taken as a whole, other
than the principal lines of business engaged in by the Borrower and its
Subsidiaries, taken as a whole, on the date hereof and similar or related
businesses.
 
 
63

--------------------------------------------------------------------------------


 
 
ARTICLE XI
 
DEFAULT AND REMEDIES
 
SECTION 11.1      Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
 
(a)           Default in Payment of Principal of Loans.  The Borrower shall
default in any payment of principal of any Loan when and as due (whether at
maturity, by reason of acceleration or otherwise).
 
(b)           Other Payment Default.  The Borrower shall default in the payment
when and as due (whether at maturity, by reason of acceleration or otherwise) of
any Reimbursement Obligation or interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.
 
(c)           Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made.
 
(d)           Default in Performance of Certain Covenants.  The Borrower shall
default in the performance or observance of any covenant or agreement contained
in Section 7.1, 7.2, 7.4(a) or Article IX, and, in the case of a default in the
performance or observance of any covenant or agreement contained in Article X,
such default shall continue for a period of ten (10) Business Days.
 
(e)           Default in Performance of Other Covenants and Conditions.  The
Borrower shall default in the performance or observance of any term, covenant,
condition or agreement contained in this Agreement (other than as specifically
provided for otherwise in this Section) or any other Loan Document and such
default shall continue for a period of thirty (30) days after written notice
thereof has been given to the Borrower by the Administrative Agent.
 
(f)           Hedging Agreement.  The Borrower shall default in the performance
or observance of any terms, covenant, condition or agreement (after giving
effect to any applicable grace or cure period) under any Hedging Agreement and
such default causes the termination of such Hedging Agreement and the
Termination Value owed by the Borrower as a result thereof exceeds $100,000,000.
 
(g)           Indebtedness Cross-Default; Indebtedness Cross-Acceleration.  The
Borrower shall (i)  fail to pay any principal or interest, regardless of amount,
due in respect of any Indebtedness (other than the Loans or any Reimbursement
Obligations) the aggregate outstanding amount of which is in excess of
$100,000,000 and such failure to pay shall continue for a period beyond the
greater of (x) any period of grace provided with respect thereto and (y) a
period of three (3) Business Days or (ii) default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Loans or any Reimbursement Obligation) the aggregate outstanding amount
of which Indebtedness is in excess of $100,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause such Indebtedness to become due prior to its stated
maturity (any applicable grace period having expired).
 
64

--------------------------------------------------------------------------------


 
(h)           Change in Control.  Any Change in Control shall occur.
 
(i)           Voluntary Bankruptcy Proceeding.  The Borrower or any Material
Subsidiary thereof shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
 
(j)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower or any Material Subsidiary thereof in
any court of competent jurisdiction seeking (i) relief under the federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for the Borrower or any Material Subsidiary
thereof or for all or any substantial part of their respective assets, domestic
or foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered.
 
(k)           Failure of Agreements.  Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower party thereto or any such Person shall so state in
writing.
 
(l)           Termination Event.  The occurrence of any of the following
events:  (i) an accumulated funding deficiency in excess of $100,000,000 occurs
or exists, whether or not waived, with respect to any Pension Plan, (ii) a
Termination Event or (iii) Borrower or any ERISA Affiliate as employers under
one or more Multiemployer Plans makes a complete or partial withdrawal from any
such Multiemployer Plan and the plan sponsor of such Multiemployer Plans
notifies such withdrawing employer that such employer has incurred a withdrawal
liability requiring payments in an amount exceeding $100,000,000.
 
(m)           Judgment.  A judgment or order for the payment of money which
causes the aggregate amount, not covered by any indemnifications under the
Merrill Lynch Merger Agreement or insurance (which such coverage has not been
denied in writing), of all such judgments to exceed $100,000,000 in any Fiscal
Year shall be entered against the Borrower by any court and such judgment or
order shall continue without having been discharged, vacated or stayed for a
period of forty-five (45) consecutive days after the entry thereof.
 
65

--------------------------------------------------------------------------------


 
SECTION 11.2      Remedies.  Upon the occurrence of an Event of Default, with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
 
(a)           Acceleration; Termination of Facilities.  Terminate the
Commitments and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower, anything in this Agreement or the other Loan Documents to the
contrary notwithstanding, and terminate the Credit Facility and any right of the
Borrower to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 11.1(i) or (j),
the Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by Borrower,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
 
(b)           Letters of Credit.  With respect to all Letters of Credit with
respect to which all or a portion of the face amount remains undrawn and
outstanding at the time of an acceleration pursuant to the preceding paragraph,
the Borrower shall at such time deposit in a cash collateral account opened by
the Administrative Agent an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay the other Obligations on a pro rata basis.  After
all such Letters of Credit shall have expired or been fully drawn upon, the
Reimbursement Obligation shall have been satisfied and all other Obligations
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower.
 
(c)           Rights of Collection.  Exercise on behalf of the Lenders all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.
 
SECTION 11.3      Rights and Remedies Cumulative; Non-Waiver; etc.  The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the
 
 
66

--------------------------------------------------------------------------------


 
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default.  No course of dealing between
the  Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.
 
SECTION 11.4      Judgment Currency.  The obligation of the Borrower to make
payments of the principal of and interest on the Loans and the obligation of the
Borrower to make payments of any other amounts payable hereunder or pursuant to
any other Loan Document in the currency specified for such payment shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any other currency, except to the extent
that such tender or recovery shall result in the actual receipt by each of the
Administrative Agent and Lenders of the full amount of the particular currency
expressed to be payable pursuant to the applicable Loan Document.  The
Administrative Agent shall, using all amounts obtained or received from the
Borrower pursuant to any such tender or recovery in payment of principal of and
interest on the Obligations, promptly purchase the applicable currency at the
most favorable spot exchange rate for the Borrower as determined by the
Administrative Agent to be available to it.  The obligation of the Borrower to
make payments in the applicable currency shall be enforceable as an alternative
or additional cause of action solely for the purpose of recovering in the
applicable currency the amount, if any, by which such actual receipt shall fall
short of the full amount of the currency expressed to be payable pursuant to the
applicable Loan Document.
 
SECTION 11.5     Crediting of Payments and Proceeds.  In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 11.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such (ratably among the Administrative Agent and the Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit commissions payable under Section 3.3(a)) payable to the Lenders,
including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
 
 
67

--------------------------------------------------------------------------------


 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, letter of credit commissions payable under Section
3.3(a) and Reimbursement Obligations (ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them);
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
 
SECTION 11.6     Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 13.3) allowed in such
judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 13.3.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
ARTICLE XII
 
THE ADMINISTRATIVE AGENT
 
SECTION 12.1      Appointment and Authority.  Each of the Lenders and the
Issuing Lender hereby irrevocably appoints Wachovia to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise
 
68

--------------------------------------------------------------------------------


 
such powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.
 
SECTION 12.2      Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
SECTION 12.3      Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 13.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.
 
69

--------------------------------------------------------------------------------


 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 12.4      Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
SECTION 12.5      Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
SECTION 12.6      Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, that, in any such case (except when an Event of
Default has occurred and is continuing) is reasonably satisfactory to the
Borrower.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the
 
70

--------------------------------------------------------------------------------


 
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications (including the Borrower’s reasonable satisfaction, except
when an Event of Default has occurred and is continuing) set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring (or retired) Administrative Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 13.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
(b)           Any resignation by Wachovia as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
 
SECTION 12.7      Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
71

--------------------------------------------------------------------------------


 
SECTION 12.8      No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.
 
SECTION 12.9      Resignation of Japanese Yen Lender.  Notwithstanding anything
to the contrary contained herein, the Japanese Yen Lender may, upon thirty (30)
days’ notice to the Borrower and the Administrative Agent, resign as the
Japanese Yen Lender hereunder.  In the event of any such resignation, the
Borrower shall be entitled to appoint from among the Lenders (or an Eligible
Assignee) a successor Japanese Yen Lender hereunder; provided that no failure by
the Borrower to appoint any such successor shall affect the resignation of the
Japanese Yen Lender.  The resigning Japanese Yen Lender shall retain all the
rights of the Japanese Yen Lender provided for hereunder with respect to
Japanese Yen Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Credit Lenders to make
Revolving Credit Loans or fund risk participations in outstanding Japanese Yen
Loans pursuant to Section 2.2(b); provided that (A) no Revolving Credit Lender
shall be required to accept such appointment as successor Japanese Yen Lender;
(B) any successor Japanese Yen Lender shall be approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed); and (C) until
a Revolving Credit Lender or Eligible Assignee shall have notified the
Administrative Agent and the current Japanese Yen Lender in writing that it has
agreed to act as a successor Japanese Yen Lender, the current Japanese Yen
Lender shall continue as Japanese Yen Lender hereunder.  Upon the acceptance of
any appointment as Japanese Yen Lender hereunder by a successor, such successor
Japanese Yen Lender shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the Japanese Yen Lender, and the
current Japanese Yen Lender shall be discharged from its duties and obligations
in its capacity as Japanese Yen Lender without any other or further act or deed
on the part of the current Japanese Yen Lender or any other Lender.
 
 
ARTICLE XIII
 
MISCELLANEOUS
SECTION 13.1      Notices.
 
(a)           Method of Communication.  Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include information in electronic
format such as electronic mail and internet web pages).  Any notice shall be
effective if delivered by hand delivery or sent via electronic mail, posting on
an internet web page, telecopy, recognized overnight courier service or
certified mail, return receipt requested, and shall be presumed to be received
by a party hereto (i) on the date of delivery if delivered by hand or sent by
electronic mail, posting on an internet web page, telecopy, (ii) on the next
Business Day if sent by recognized overnight courier service and (iii) on the
third Business Day following the date sent by
 
72

--------------------------------------------------------------------------------


 
certified mail, return receipt requested; provided, that any notice given
pursuant to Article XI shall be effective only if delivered by hand or sent via
telecopy, recognized overnight courier service or certified mail, return receipt
requested.  A telephonic notice to the Administrative Agent as understood by the
Administrative Agent will be deemed to be the controlling and proper notice in
the event of a discrepancy with or failure to receive a confirming written
notice.
 
(b)           Addresses for Notices.  Notices to any party shall be sent to it
at the following addresses, or any other address as to which all the other
parties are notified in writing.
 

 
If to the Borrower:
BlackRock, Inc.
40 East 52nd Street
New York, NY  10022
Attention:  Ann Marie Petach, Managing Director and Head of Business Finance
Telephone No.:  (212) 810-8386
Telecopy No.:  (212) 810-8765
       
With copies to:
BlackRock, Inc.
40 East 52nd Street
New York, NY  10022
Attention: Robert P. Connolly, Esquire, General Counsel
Telephone No.:  (212) 810-3743
Telecopy No.:   (212) 810-3744
         
BlackRock, Inc.
40 East 52nd Street
New York, NY 10022
Attention: Armando Gochuico, Director and Treasurer
Telephone No.: (212) 810-5208
Telecopy No.: (212) 810-8765
     

 
73

--------------------------------------------------------------------------------



 

 
If to Wachovia as
Administrative Agent:
Wachovia Bank, National Association
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention:  Syndication Agency Services
Telephone No.:  (704) 374-2698
Telecopy No.:  (704) 383-0288
       
With copies to:
Wachovia Bank, National Association
301 South College Street
Charlotte, North Carolina 28202-6000
Attention: Will Goley
Telephone No.:  (704) 383-8180
Telecopy No.:  (704) 383-7611
       
If to any Lender:
To the address set forth on the Register



(c)           Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
 
SECTION 13.2      Amendments, Waivers and Consents.  Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
 
(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 11.2) or the amount of Loans of any
Lender without the written consent of such Lender;
 
(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
 
(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (v) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default;
 
 
74

--------------------------------------------------------------------------------


 
(d)           permit the Issuing Lender to issue any Letter of Credit that
expires on a date later than the fifth (5th) Business Day prior to the Maturity
Date without the written consent of each Revolving Credit Lender, unless
cash-collateralized in a manner reasonably acceptable to the Issuing Lender;
 
(e)           change Section 4.4, 4.6 or 11.5 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
 
(f)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
 
(h)           change the definitions of Alternative Currency or Permitted
Currency without the written consent of each Revolving Credit Lender;
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Japanese Yen Lender in addition to the Lenders required above, affect the rights
or duties of the Japanese Yen Lender under this Agreement; (iv) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(v) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 
In addition, notwithstanding anything to the contrary contained herein, each
Lender hereby authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments to this Agreement and the other Loan
Documents as the Administrative Agent may reasonably deem appropriate in order
to effectuate any increase in the Aggregate Commitment pursuant to Section 2.7,
including, without limitation, amendments to permit such increases in the
Aggregate Commitment to share ratably in the benefits of this Agreement and the
other Loan Documents and to include appropriately any Lenders under such
increases in the Aggregate Commitment in any determination of the Required
Lenders; provided that no such amendment shall adversely affect in any material
respect the rights of any Lender, in each case, without the written consent of
such Lender.
 
SECTION 13.3      Expenses; Indemnity.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided
 
75

--------------------------------------------------------------------------------


 
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent or the Issuing Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or the Issuing
Lender) in connection with the enforcement or protection of the rights of the
Administrative Agent, the Issuing Lender and/or the other Lenders (A) in
connection with this Agreement and the other Loan Documents, including their
respective rights under this Section, or (B) in connection with the Loans made
or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related reasonable out-of-pocket expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii)  any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto, or (iv) any claim (including, without limitation,
any Environmental Claims or civil penalties or fines assessed by OFAC),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys’ and consultants’ fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
 
76

--------------------------------------------------------------------------------


 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.  The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 4.7.
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, each party hereto agrees that it shall not assert,
and hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.
 
 
SECTION 13.4      Right of Setoff.
 
(a)           If an Event of Default under Section 11.1(a), (b), (i) or (j)
shall have occurred and be continuing, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
77

--------------------------------------------------------------------------------


 
(b)           Any amount to be set-off pursuant to Section 13.4(a) shall be
denominated in Dollars and any amount denominated in an Alternative Currency
shall be in an amount equal to the Dollar Amount of such amount at the most
favorable spot exchange rate for the Borrower as determined by the
Administrative Agent to be available to it; provided that if at the time of any
such determination no such spot exchange rate can reasonably be determined, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, any such determination to be conclusive absent manifest
error.


(c)           Each Lender and any assignee of such Lender in accordance with
Section 13.10 are hereby authorized by the Borrower to combine currencies, as
deemed necessary by such Person, in order to effect any set-off pursuant to
Section 13.4(a).
 
SECTION 13.5      Governing Law.
 
(a)           Governing Law.  This Agreement and the other Loan Documents,
unless expressly set forth therein, shall be governed by, and construed in
accordance with, the law of the State of New York, including Section 5-1401 and
5-1402 of the General Obligation Law of the State of New York, without reference
to any other conflicts or choice of law principles thereof.
 
(b)           Submission to Jurisdiction.  The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York, New
York and of the United States District Court sitting in New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent,
any Lender or the Issuing Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
 
(c)           Waiver of Venue.  The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
78

--------------------------------------------------------------------------------


 
(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 13.1.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.
 
SECTION 13.6     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 13.7      Reversal of Payments.  To the extent the Borrower makes any
payment to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment which payment or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received by the Administrative Agent.
 
SECTION 13.8       Injunctive Relief; Punitive Damages.
 
(a)           The Borrower recognizes that, in the event the Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrower agrees that the Lenders, at the Lenders’ option, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
 
(b)           The Administrative Agent, the Lenders and the Borrower hereby
agree that no such Person shall have a remedy of special, indirect, punitive or
consequential damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to special, indirect, punitive or
consequential damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
 
SECTION 13.9      Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
 
 
79

--------------------------------------------------------------------------------


 
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
SECTION 13.10    Successors and Assigns; Participations.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
 
(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consent (each such consent not to be unreasonably withheld or delayed);
 
(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
 
(iii)           any assignment must be approved (such approval not to be
unreasonably withheld) by the Administrative Agent, the Swingline Lender and the
Issuing Lender unless the Person that is the proposed assignee is itself a
Lender with a Commitment or an Affiliate thereof (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and
 
80

--------------------------------------------------------------------------------


 
(iv)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
Subject to the acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.10, 4.11, 4.12, 4.13 and 13.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina (or such other office notified to the Lenders and the
Borrower), a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
81

--------------------------------------------------------------------------------


 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 13.2 that directly affects such Participant.  Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.10, 4.11, 4.12 and 4.13 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  No Participant shall be entitled to
the benefits of Section 13.4.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 4.12 and 4.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.13(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 13.11    Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document (or any Hedging Agreement with a Lender or the
Administrative Agent) or any action or proceeding relating to this Agreement or
any other Loan Document (or any Hedging Agreement with a Lender or the
Administrative Agent) or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to any purchasing Lender, proposed purchasing Lender, Participant
or proposed Participant, (g) with the consent of the Borrower, (h) to Gold
Sheets and other similar bank trade publications, such information to consist of
deal terms and other information customarily found in such publications, or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or
 
 
82

--------------------------------------------------------------------------------


 
(j) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates.  For purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower, its
Subsidiaries, the Excluded Subsidiaries, the Existing Shareholders or any of
their respective Affiliates or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
SECTION 13.12    Performance of Duties.  The Borrower’s obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrower at its sole cost and expense.
 
SECTION 13.13    All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
 
SECTION 13.14    Survival of Indemnities.  Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIII and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.
 
SECTION 13.15    Titles and Captions.  Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
SECTION 13.16    Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 13.17    Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
 
83

--------------------------------------------------------------------------------


 
SECTION 13.18    Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
 
SECTION 13.19    Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and all Commitments have been
terminated.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
 
SECTION 13.20    Advice of Counsel, No Strict Construction.  Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.
 
SECTION 13.21    USA Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of each
Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the Act.
 
SECTION 13.22    Inconsistencies with Other Documents; Independent Effect of
Covenants.
 
(a)           In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that, other than for purposes of Article XI, any provision of
the other Loan Documents which imposes additional burdens on the Borrower or its
Subsidiaries or further restricts the rights of the Borrower or its Subsidiaries
or gives the Administrative Agent, any Issuing Bank or the Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.
 
(b)           The Borrower expressly acknowledges and agrees that each covenant
contained in Article VIII, IX, or X hereof shall be given independent
effect.  Accordingly, the Borrower shall not engage in any transaction or other
act otherwise permitted under any covenant contained in Article VIII, IX, or X
if, before or after giving effect to such transaction or act, the Borrower shall
or would be in breach of any other covenant contained in Article VIII, IX, or X.
 


 
[Signature pages to follow]
 
84

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 

 
BLACKROCK, INC., as Borrower
       
By:
 /s/ Ann Marie Petach    
Name:
 Ann Marie Petach    
Title:
 Managing Director and Head of Business Finance



 


 

--------------------------------------------------------------------------------




 


 

       
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender
       
By:
 /s/ William R. Goley    
Name:
 William R. Goley    
Title:
 Director



 



--------------------------------------------------------------------------------


 



 
CITIBANK, N.A., as Lender
           
By:
 /s/ Alex Duka    
Name:
 Alex Duka    
Title:
 Managing Director








--------------------------------------------------------------------------------


 

 
SUMITOMO MITSUI BANKING CORPORATION, as Japanese Yen Lender
           
By:
 /s/ David A. Buck    
Name:
 David A. Buck    
Title:
 Senior Vice President



 


 


 

--------------------------------------------------------------------------------





 
HSBC BANK USA, NATIONAL ASSOCIATION, as Lender
           
By:
 /s/ William Wilson    
Name:
 William Wilson
   
Title:
 Senior Vice President






--------------------------------------------------------------------------------


 
JPMORGAN CHASE BANK, N.A., as Lender
           
By:
 /s/ Jeanne Horn    
Name:
 Jeanne Horn
   
Title:
 Vice President

 
 

--------------------------------------------------------------------------------


 
MORGAN STANLEY BANK, as Lender
           
By:
 /s/ Daniel Twenge    
Name:
 Daniel Twenge
   
Title:
 Authorized Signatory

 
 

--------------------------------------------------------------------------------


 
UBS LOAN FINANCE LLC, as Lender
           
By:
 /s/ David B. Julie    
Name:
 David B. Julie
   
Title:
 Associate Director Banking Product Services, US

 

       
By:
 /s/ Irja R. Otsa    
Name:
 Irja R. Otsa
   
Title:
 Associate Director Banking Product Services, US

 
 

--------------------------------------------------------------------------------


 
ABN AMRO BANK N.V., as Lender
           
By:
 /s/ Michael DeMarco    
Name:
 Michael DeMarco
   
Title:
 Vice President

 

     
By:
 /s/ Giovanni Falone    
Name:
 Giovanni Falone
   
Title:
 Managing Director

 
 

--------------------------------------------------------------------------------


 
BANK OF AMERICA N.A., as Lender
           
By:
 /s/ Joshua Podietz    
Name:
 Joshua Podietz
   
Title:
 Vice President

 
 

--------------------------------------------------------------------------------


 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Lender
           
By:
 /s/ Karl Studer    
Name:
 Karl Studer
   
Title:
 Director

 

     
By:
 /s/ Alain Schmid    
Name:
 Alain Schmid
   
Title:
 Assistant Vice President

 

--------------------------------------------------------------------------------


 
DEUTSCHE BANK AG NEW YORK BRANCH, as Lender
           
By:
 /s/ Brett Hanmer    
Name:
 Brett Hanmer
   
Title:
 Director

 

     
By:
 /s/ Michael Campitos    
Name:
Michael Campitos
   
Title:
Vice President

 

--------------------------------------------------------------------------------


 
LEHMAN COMMERICIAL PAPER INC., as Lender
           
By:
 /s/ Janine M. Shugan    
Name:
 Janine M. Shugan
   
Title:
 Authorized Signatory

 
 

--------------------------------------------------------------------------------


 
GREENWICH CAPITAL MARKETS, INC., as agent for THE ROYAL BANK OF SCOTLAND plc, as
Lender
           
By:
 /s/ Fergus Smail    
Name:
 Fergus Smail
   
Title:
 Vice President

 
 

--------------------------------------------------------------------------------


 
STREET STATE BANK AND TRUST COMPANY, as Lender
           
By:
 /s/ Charles A. Garrity    
Name:
 Charles A. Garrity
   
Title:
 Vice President

 
 

--------------------------------------------------------------------------------


 
SUMITOMO MITSUI BANKING CORPORATION, as Lender
           
By:
 /s/ David A. Buck    
Name:
 David A. Buck
   
Title:
 Senior Vice President

 
 
 